Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 1 of 68 PageID #: 128
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 1 of 68 PagelD #:
                                     20



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

   IN THE MATTER OF THE APPLICATION
   OF THE UNITED STATES OF AMERICA
   FOR AN ORDER AUTHORIZING THE
   CONTINUED INTERCEPTION OF WIRE                                  fi~
                                                                     /-
                                                                           ~c/
   AND ELECTRONIC COMMUNICATIONS                              UNDER SEAL
   TO AND FROM SPRINT CORP.
   CELLULAR NUMBER (304) 579~O27O (TT2)


                      AFFIDAVIT IN SUPPORT OF APPLICATION

   I, Jeffrey Cisar, Special Agent of the Federal Bureau of Investigation, being duly
   sworn, depose and state that:


   1.   I am an investigative or law enforcement officer of the United States, within
        the meaning of Section 2510(7) of Title 18, United States Code, and I am
        empowered by law to conduct investigations of and to make arrests for offenses
        enumerated in Section 2516 of Title 18, United States Code.


   2.   I have been a Special Agent with the Federal Bureau of Investigation (FBI)
        since September 2004.       I have received basic drug, gang, and criminal
        enterprise investigative training at the FBI Training Academy located in
        Quantico, Virginia. I am currently assigned to the FBI Pittsburgh Division,
        specifically to the Eastern Panhandle Drug and Violent Crimes Task Force
        (EPD&VCTF~ in Martinsburg, West Virginia. Prior to my current assignment,
        I was assigned to the FBI Counterterrorism Unit and to the FBI Baltimore
        Division where I investigated drug and violent crime matters.


   3.   I have been serving in the capacity of EPD&VCTF coordinator for
         approximately six years. IVly current assignment requires extensive knowledge
        of matters related to illegal drug trafficking and violent gang activity in the

                                                                                        1
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 2 of 68 PageID #: 129
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 2 of 68 PagelD #:
                                     21



        Eastern Panhandle of West Virginia. As part of my duties as a Special Agent, I
        investigate criminal activity related to drug trafficking, in violation of 21 TJ~S.C.
        §   841(a)(1).   My experience includes, but is not limited to, conducting
        surveillance, interviewing witnesses, conducting database checks, analyzing
        telephone records, writing affidavits for search warrants, executing search
        warrants, and working with undercover agents and informants. I am familiar
        with matters including, but not limited to, the means and methods used by drug
        trafficking organizations to purchase, transport, store, and distribute drugs,
        and the concealing of profits generated from those transactions. Through my
        training and experience, I have become familiar with the methods of operations
        typically utilized by individuals who distribute drugs. I know that it is common
        practice for drug traffickers to routinely utilize telephones, mobile phones,
        prepaid phones, calling cards, public telephones, text messaging. counter-
        surveillance, false or fictitious identities, and coded communications to
        communicate with their customers, suppliers, couriers, and other conspirators
        for the purpose of insulating themselves from the detection of law enforcement.
        Moreover, it is not unusual for them to initiate such mobile or prepaid phone
        service in the name of an associate or family member or in the name of a
        fictitious individual.   The individuals often require the use of a telephone
        facility to negotiate times, places, schemes, and manners for importing,
        possessing, concealing, and distributing controlled substances, and for
        arranging the concealment of proceeds derived from the sale of controlled
        substances.      Furthermore,     I have    extensive experience       in Title   III
        investigations having served as a case agent and Title III affiant in multiple
        EPD&VCTF cases.




                                                                                            2
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 3 of 68 PageID #: 130
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 3 of 68 PagelD #:
                                     22



                                   PURPOSE OF AFFIDAVIT


   4.    This Affidavit is being submitted in support of an application for an order
         authorizing the continued interception of wire communications, including any
         voicemail messages intercepted as they are contemporaneously left or retrieved,
         and the interception of electronic communications including, but not limited to,
         text messages of SHAQUAN RICHARDSON, THEODORE RICHARDSON,
         BRAHEEM GILBERT, ALVIN GILBERT, VALERIA VINCENT, ASHLEY
         HESS, CHRISTOPHER MOSBY, JUSTIN JENKINS, ARMSTEAD CRAIG,
         BONI FACIO ARAMBURO, KEVIN YOUNG, MEDO RALLACK and other
         persons as yet unknown (“TARGET INTERCEPTEES”) occurring to and from
         the following cellular telephone:


             a,        Cellular telephone bearing the number (304) 579-0270, and
                       accessed through International Mobile Subscriber Identity (IMSI)
                       number 310120058809710 (“TARGET TELEPHONE 2” or (TT2)),
                       no subscriber name and subscriber address of 176 Lee St.,
                       Martinsburg, WV 25404, serviced by Sprint Corp. and used by
                       SHAQUAN RICHARDSON.


   5.    TT2 is being utilized by RICHARDSON for offenses involving violations of 18
         U.S.C.   § 2516; namely violations of 21 US.C. § 841, 21 U.S.C. § 843(b), 21 U.S.C.
         § 846,   and 18 U.S.C. § 1952 (the “TARGET OFFENSES”).


    6.   The authorization given applies to the target telephone number listed above,
         but also to any other telephone number or telephone accessed through the
         above-referenced IMSI number, and to any other IMSI number accessed
         through that target telephone number referenced above, within the thirty-day
         period. The authorization is also intended to apply to the target telephone
         number referenced above regardless of service provider(s), and to background

                                                                                           3
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 4 of 68 PageID #: 131
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 4 of 68 PagelD #:
                                     23



        conversations intercepted in the vicinity of the target telephone while the
        telephone are off the hook or otherwise in use.


   7.   As a result of my personal participation in this investigation and reports made
        to me by other law enforcement officers and information obtained from
        confidential sources, I am familiar with all aspects of this investigation. On the
        basis of this familiarity, and on the basis of other information that I have
        reviewed and determined to be reliable, I declare that the facts contained in
        this Affidavit show that there is probable cause to believe that SHAQUAN
        RICHARDSON, THEODORE RICHARDSON, BRAHEEM GILBERT, ALVIN
        GILBERT, VALERIA VINCENT, ASHLEY HESS, CHRISTOPHER MOSBY,
        JUSTIN JENKINS, ARMSTEAD CRAIG, BONI FACIO ARA1VIBURO, KEVIN
        YOUNG, MEDO HALLACK (“TARGET SUBJECTS”), and others as yet
        unknown, have committed, are committing, and will continue to commit
        violations of:


               a.        21 U.S.C.   §       841   —    Possession with the intent to distribute and
                         distribution         of       a     controlled   substance,   namely     heroin,
                         Phencyclidine (PCP), and cocaine base;
               b.        21 U.S.C.   § 843(b)       —      Use of a communication facility to further the
                         commission of a feloiiy-controlled substance offense;
               c.        21 U.S.C.       §    846      —    Conspiracy to possess with the intent to
                         distribute and to distribute controlled substances; and
               d.        18 U.S.C.   §   1952— Interstate travel in aid of unlawful activity.
               (collectively the “TARGET OFFENSES.”)


   8.   Additionally, based upon the investigation in this case, there is probable cause
        to believe the following
               a.        SHAQUAN RICHARDSON is using TT2 in connection with the
                         commission of the TARGET OFFENSES;

                                                                                                        4
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 5 of 68 PageID #: 132
Case 3:19-mc-00043-GMG *sEALED* Document 1-3 Filed 09/23/19 Page 5 of 68 PagelD #:
                                     24



               b.      particular wire and electronic communications of the TARGET
                       INTERCEPTEES and others as yet unknown, concerning the
                       TARGET OFFENSES will be obtained through the continued
                       interception of wire and electronic communications occurring to
                       and from TT2; and,
               c.      the communications will likely identi~~ and provide admissible
                       evidence concerning:
                             i.     the TARGET OFFENSES;
                             ii.    the names, telephone numbers, and          residences of
                                    associates of the Target Subjects, a~id others as yet
                                    unknown, including their drug supplier;
                             iii.   the leadership of the drug trafficking organization;
                             iv.    the dates, times, and places for commission of the illegal
                                    activities including drug distribution, and other related
                                    gang activity;
                             v,     the    location,    receipt,   administration,     control,
                                    management,        and   disposition   of United    States
                                    currency, illegal narcotics, and assets to include
                                    business, vehicles, and items purchases with funds
                                    gained through the distribution of narcotics;
                             vi.    the nature, scope, places, and methods of operation;
                                    and,
                             vii.   the existence and location of records documenting the
                                    distribution of narcotics and gang related activities.


   9.   Normal investigative procedures have been tried and have failed, appear
        unlikely to succeed if tried, or are too dangerous to employ, as described herein
        in further detail.
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 6 of 68 PageID #: 133
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 6 of 68 PagelD #:
                                     25



   10.   On August 27,      2019, authorization to intercept voice and electronic
         communications occurring over TT2 was obtained in the Northern District of
         West Virginia (3:19MC-33).       Interceptions began on 08/27/2019 and are
         currently authorized to continue until 09/26/2019. Your affiant is requesting
         the affidavit approved during the authorization of 3:19-MC-33 be incorporated
         into this instant affidavit.   This affidavit serves to support the need for
         continued interception of TT2 for an additional 30-day period.


                                BASIS OF INFORMATION


   11.   I make this affidavit based upon personal knowledge derived from my
         participation in this investigation and upon information I believe to be reliable
         from the following sources:
               a.     my experience investigating narcotics trafficking and gangs and
                      criminal organizations;
               b.     oral and written reports, and documents about this investigation
                      that I have received from members of the Federal Bureau of
                      Investigation, local law enforcement, and other federal law
                      enforcement agencies;
               c.     discussions I have had personally concerning this investigation
                      with experienced criminal enterprise investigators;
               d.     physical surveillance conducted by the Federal Bureau of
                      Investigation and local law enforcement agencies, the results of
                      which have been reported to me either directly or indirectly;
                      public records;
               f.     telephone toll records, pen register and trap and trace information,
                      and telephone subscriber information;
               g.     preci~e location data received from search warrants;
               h.     statements of confidential sources;
               i.     consensually-recorded meetings and phone calls over TT2

                                                                                         6
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 7 of 68 PageID #: 134
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 7 of 68 PagelD #:
                                     26



               j.       controlled purchases of heroin and crack cocaine from subject
                        SHAQUAN RICHARDSON; and
               k.       Intercepted voice and electronic communications occurring over
                        TT2 as authorized in the Northern District of West Virginia (3:19-
                        MC-33) on 08/27/2019.


   12.   In addition to the foregoing, I specifically relied on oral reports/opinions from
         other law enforcement officers.


   13.   Since this Affidavit is being submitted for the limited purpose of securing
         authorization    for   the   continued interception of wire        and     electronic
         communications, I have not included each and every fact known to me
         concerning this investigation or every aspect of the investigation to date. I have
         set forth only the facts that I believe are necessary to establish the foundation
         for probable cause for an order authorizing the interception of wire and
         electronic communications.


                        TARGET SUBJECTS/TARGET INTERCEPTEES


   14.   Information about the TARGET SUBJECTS/TARGET INTERCEPTEES comes
         from the following sources and criminal indices: Confidential informant (CI)
         debriefings,    law    enforcement   controlled   narcotics   purchases,    physical
         surveillance conducted by law enforcement officers, information queries
         conducted through law enforcement databases and through commercial and
         public databases, throtigh telephone records obtained via administrative
         subpoena, and authorized interception of voice and electronic communications
         occurring over TT2.       Through a review of that information, the following
         persons have been identified:


            a. SHAQUAN RICHARDSON, also known as “Wave” (herein referred to

                                                                                            7
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 8 of 68 PageID #: 135
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 8 of 68 PagelD #:
                                     27



             as RICHARDSON) has been identified by law enforcement officers to
             utilize telephone number 304-579-0270 (TT2). RICHARDSON previously
             utilized telephone number 571-465-6400 (referred to in this affidavit as
             TT1), RICHARDSON is known to be residing in Jefferson County, West
             Virginia. RICHARDSON has a date of birth of         1.996, social security
             number of XXX-XX-9917, and FBI#: 190991CE0.            RICHARDSON’s
             criminal history reflects multiple arrests for drug possession and
             distribution. He was convicted of misdemeanor drug possession in April
             2016. In December 2017, RICHARDSON was arrested in Martinsburg,
             WV on charges of 1st Degree Robbery, Malicious Assault/Wounding, and
             Abducting a person with intent to defile. The captioned charges stemmed
             from an incident in which RICHARDSON allegedly held an individual
             against his/her will and then shot the individual. RICHARDSON pled
             guilty to making threats to kidnap or demand ransom and wanton
             endangerment with a firearm.      The EPD&VCTF conducted multiple
             controlled purchases of heroin and crack cocaine from RICHARDSON
             over TT1 and TT2 which are further detailed later in this affidavit.
             Investigatbrs are aware from telephonic contact with Verizon Corporate
             Security officials that RICHARDSON’s use of TT1 ended at the beginning
             of August 2019.       Verizon specifically advised that service was
             discontinued on or around July 27, 2019 by RICHARDSON.


           h. BRAHEEM GILBERT (herein referred to as BRAHEEM) has been
             identified by law enforcement officers to be utilizing telephone number
             304-261-1662 (herein referred to as “Conspirator Phone 2” or (CP2).
             BRAHEEM was known to be residing in Berkeley County, West Virginia.
             BRAHEEM has been confirmed to be the user of CP2 by way of multiple
             EPD&VCTF controlled drug buys, further detailed in this affidavit,
             facilitated over CP2 with BRAHEEM. BRAHEEM has a date of birth of
                    989,   social security   number of X)O~XX-3444,       and FBI#:

                                                                                     S
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 9 of 68 PageID #: 136
Case 3:19-mc-00043-GMG *SEALED* Document 1~.3 Filed 09/23/19 Page 9 of 68 PagelD #:
                                     28



              992126WC7.       BRAHEEM’s criminal history reflects multiple felony
              convictions related to unlawful possession of a handgun, ODS possession,
              and Aggravated Assault.     His most recent felony conviction for CDS
             possession occurred in February 2014. His most recent felony conviction
             for aggravated assault with a weapon occurred in July 2014.             The
             captioned conviction for aggravated assault resulted in a four-year
             sentence of incarceration in state prison. BRAHEEM was released from
             prison in January 2017.        The EPD&VCTF conducted a controlled
             purchase of heroin and crack cocaine from BRAHEEM on 06/20/20 19 and
             again on 07/28/2019, which is detailed later in this affidavit.


           c, ALVIN GILBERT (herein referred to as ALVIN) is currently
             incarcerated at the Eastern Regional Jail in Martinsburg, WV. Prior to
             his arrest, ALVIN was known to be utilizing 681-247-9111 (herein
             referred to as “Conspirator Phone 6” or (CP6)). CP6 was confirmed to
             belong to ALVIN at the time of his arrest on February 7, 2019 as further
             detailed later in this affidavit. ALVIN was arrested by the EPD&VCTF
             for a drug related homicide which occurred on February 3, 2019 in
             Martinsburg, WV.       Prior to his arrest, on January 31, 2019, the
             EPD&VCTF conducted two controlled purchases of Fentanyl and crack
             cocaine. ALVIN has a date of birth of         1992, social security number
             of XXX-XX-7985, and FBI#         71$669LC9.     ALVIN’s criminal history
             reflects multiple felony arrests (dispositions unknown) related to
             possession with intent to distribute narcotics. Additionally, ALVIN has
             multiple arrests for unlawful possession of a handgun.            ALVIN was
             arrested in February 2019 for first degree murder, a charge associated
             with a drug-related homicide which occurred on or around the time that
             the EPD&VCTF was conducting controlled purchases of narcotics from
             ALVIN. The captioned controlled drug buys are further detailed later in
             this affidavit.

                                                                                       9
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 10 of 68 PageID #: 137
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 10 of 68 PagelD
                                    #: 29




           d. THEODORE RICHARDSON (herein referred to as THEODORE) has
             been identified by law enforcement officers to be utilizing telephone
             number 304-482-8131 (herein referred to as “Conspirator Phone 7” or
             (CP7)). CP7 has been confirmed to be in the possession of THEODORE.
             Officers confirmed this through a controlled heroin buy conducted by the
             EPD&VCTF from THEODORE which was facilitated over CP7 and
             observed to be utilized by THEODORE. THEODORE is known to be
             residing in Berkeley County, West Virginia. THEODORE has a date of
             birth of        1964, social security number of XXX-XX-0317, and FBI#:
             496985DA2.      THEODORE’s criminal history reflects multiple felony
             convictions in West Virginia and New Jersey related to burglary, drug
             distribution, drug possession, and unlawful possession of weapons. His
             most recent felony drug conviction related to heroin possession and
             distribution in New Jersey occurred in May 2000. His most recent West
             Virginia felony drug conviction for cocaine distribution occurred in 2014.
             The EPD&VCTF conducted a controlled purchase of heroin and crack
             cocaine from THEODORE on 06/20/2019 and again on 07/28/2019, which
             is further detailed later in this affidavit.


           e. VALERIA VINCENT (herein referred to as VINCENT) has been
             identified by law enforcement officers as a target subject of this
             investigation and is the girlfriend of ALVIN. VINCENT is known to he
             residing in Berkeley County, West Virginia. VINCENT has a date of birth
             of         1987 a social security number of XXX-XX-4244, and FBI#
             922933JC9. VINCENT has multiple felony drug distribution arrests in
             West Virginia, New York, and Maryland. Additionally, VINCENT has a
             federal conviction in the Northern District of West Virginia for drug
             distribution in 2011 and was sentenced to approximately five years of
             federal incarceration. The EPD&VCTF made a controlled purchase of

                                                                                    10
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 11 of 68 PageID #: 138
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 11 of 68 PagelD
                                    #: 30



             $100 worth of heroin from VINCENT on February 8, 2019 and arrested
             her immediately following the controlled drug buy.         VINCENT was
             interviewed subsequent to the arrest. VINCENT did. not reveal her source
             of drug supply nor identify the hierarchy of the drug trafficking
             organization she was a part of. VINCENT’s interview yielded information
             which supported ALVIN’s involvement in a drug-related homicide that
             occurred on February 3, 2019 and is detailed later in this affidavit.


           f. CHRISTOPHER MOSBY (herein referred to as MOSBY) has been
             identified by law enforcement officers to be utilizing telephone number
             304-995-1968 (herein referred to as “Conspirator Phone 1” or (CP1)).
             MOSBY and ASHLEY HESS are in a relationship and are known to be
             living together in a trailer located in Berkeley County, WV. MOSBY has
             a date of birth of      1969, social security number of XXX-XX-7745, and
             FBI#: 416363NB1. MOSB~s criminal history reflects arrests related to
             drug possession in the Northern District of West Virginia. In February
             2014, the EPD&VCTF executed a search on a motel room in Berkeley
             County, WV after obtaining information related to a heroin overdose that
             was associated to a dealer using the hotel room. Upon execution of the
             search warrant, MOSBY was determined to be an occupant of the room.
             Officers located a loaded handgun, marijuana, several empty baggies of
             heroin, and heroin use paraphernalia.        Mosby was charged by the
             EPD&VCTF with drug possession.          While continuing to develop the
             investigation, approximately two weeks after the aforementioned search
             warrant, MOSBY was arrested by the WVSP and later convicted for
             kidnapping and domestic battery. An administrative subpoena issued to
              Sprint Corp. revealed CP1 to be subscribed to by CHRIS MOSBYresiding
              at his associated address in Berkeley County, WV.




                                                                                     11
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 12 of 68 PageID #: 139
Case 3:19-mc-00043-GMG *SEALED* Document 1~3 Filed 09/23/19 Page 12 of 68 PagelD
                                    #: 31



          g. ASHLEY HESS (herein referred to as HESS) has been identified by law
                enforcement officers to be utilizing telephone number SO4-82O~6254
                (herein referred to as “Conspirator Phone 12” or (CP12)) and 3O4820-
                6452 (herein referred to as “Conspirator Phone 13” or (CP13)). HESS has
                also been known by investigators to utilize MOSBY~s phone (CP1) due to
                the fact that HESS and MOSBY are in a relationship and live in the same
                residence. HESS is known to live with MOSBY in a trailer located in
                Berkeley County, West Virginia. HESS has a date of birth of           1989,
                social security number of XXX-XX~2092, and FBI#: 368829WD4, HESS’s
                criminal history reflects arrests related to heroin possession in the
                District of Maryland and fraud and larceny in the Northern District of
                West Virginia. On 06/12/19, the EPD&VCTF placed a controlled “spoof’
                telephone call to CP1. The call was answered by a female voice, positively
                identified as HESS. This positive identification was made by EPD&VCTF
                investigators spoke to HESS on multiple occasions and are familiar with
                her voice both in person and on the telephone.          An administrative
                subpoena issued to Sprint Corp. revealed CP12 to be subscribed to by
                ASHLEY HESS residing at her associated address in Berkeley County,
                WV.     Utility records for HESS list CP13 as HESS’s contact telephone
                number. On 08/12/2019, the EPD&VCTF utilized CI~43 to successfully
                conduct a controlled purchase of cocaine and heroin, from HESS which is
                further detailed later in this affidavit.


           h.         ARMSTEAD CRAIG (herein referred to as CRAIG) is currently
                      incarcerated at the Eastern Regional Jail in Martinsburg, WV,
                      CRAIG was arrested in January 2019 after being federally indicted in
                      the Northern District of West Virginia for conspiracy and heroin
                      distribution. CRAIG was a target subject of a previous EPD&VCTF
                      investigation in which investigators sought and obtained authority in
                      the Northern District of West Virginia (3:18MJ 103) to intercept voice

                                                                                         12
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 13 of 68 PageID #: 140
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 13 of 68 PagelD
                                    #: 32



                 and electronic communications occurring over CRAIG’s identified cell
                phone.    Additional arrests and convictions present in CRAIG’s
                 criminal history include but are not limited to a 1999 conviction for
                 brandishing and carrying a firearm without a license, and a federal
                 conviction in 2001 for crack cocaine distribution resulting in a 188
                 month federal prison sentence. CRAIG was released on probation in
                 2011 and violated the terms of his probation in May 2011. He served
                 an additional four months of incarceration until he was arrested by
                 the EPD&VCTF in January 2019 as noted earlier. CRAIG has a date
                 of birth of       1979, social security number of X)Q(-XX-9723, and
                 FBI#: 493841MB9.


                 BONI FACTO ARAMBTJRO (herein referred to as ARAMBURO) has
                 been identified by the EPD&VCTF as a drug supplier/distributor to
                 multiple individuals in the Eastern Panhandle of West Virginia.
                 ARAMBURO has a criminal history reflecting arrests for possession
                 with intent to distribute narcotics, illegal possession of a firearm, and
                 felony   manslaughter~       During   an   EPD&VCTF        investigation
                 conducted in the Summer of 2018 through Spring of 2019, authority
                 to intercept wire and electronic communications occurring over
                 cellular telephones being used by CRAIG in the Northern District of
                 West Virginia (3:1SMJTO3) was sought and obtained.           Intercepted
                 communications between CRAIG and ARAMBURO and between
                 CRAIG and JENKINS revealed that AR.MvIBURO utilized JENKINS
                 as his driver and drug “tester” as evidenced in intercepted telephone
                 calls on 11/15/18 and 12/11/18.        Additionally,’ on 04/08/19, the
                 EPD&VCTF conducted a controlled purchase of heroin from
                 ARAMBURO, and JENKINS drove ARA~’IBURO to the drug
                 transaction. ARAMBURO has a date of birth of                 1984, social
                 security number of XXXXX0393, and FBI#: 59952JC3.

                                                                                       13
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 14 of 68 PageID #: 141
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 14 of 68 PagelD
                                     #: 33




           j.    JUSTIN JENKINS (herein referred to as JENKINS) has been

                 identified by law enforcement officers to be utilizing telephone

                 number 304-240-7309 (herein referred to as “Conspirator Phone 4” or

                 (CP4)). While monitoring CRAIG’s intercepted wire and electronic

                 communications in 3:1 8-MJ- 103, officers intercepted communications

                 between CRAIG and JENKINS wherein JENKINS used CP4,

                 Specifically, the EPD&VCTF intercepted a call on 01103/19 between

                 CRAIG (240-586-3412) and JENKINS (CP4).           During the call,

                 JENKINS advised that ARAMBURO had an outstanding warrant

                 and JENKINS was willing to help ARAMBURO by providing a place

                 that he could stay and not be located by authorities.     JENKINS

                 further advised that he would he able to provide ARAMBURO with

                 another telephone. JENKINS is known to be residing in Jefferson

                 County, West Virginia. JENKINS has a date of birth of          1987

                 and a social security number of XXX-XX-8800. JENKINS does not

                 have a criminal history.     During an EPD&VCTF investigation

                 conducted in the Summer of 2018 through the Spring of 2019,

                 authority to intercept voice and electronic communications occurring

                 over cellular telephones being used by CRAIG in the Northern

                 District of West Virginia (3:18MJ103) was sought and obtained.

                 Intercepted conversations between CRAIG and ARAMBURO and

                 between CRAIG and JENKINS revealed that ARAMBURO utilized

                 JENKINS as his driver and drug “tester” as evidenced in intercepted
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 15 of 68 PageID #: 142
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 15 of 68 PagelD
                                     #:34



                 telephone calls on 11/15/iS and 12/11/18. Specifically, an intercepted

                 call between CRAIG andARA1~vIBTJRO on 11/15/2018 revealed CRAIG

                 warning ARAMBURO by stating, ~‘You cant go shopping with

                 anybody man I don’t give a fuck.. .where ever you at. You’ll get some

                 shit then that then these niggers don’t answer they phone anymore

                 so you gonna be stuck with it. Then you gonna be pissed.”      CRAIG

                 was warning ARAMBURO about purchasing heroin from a new

                 supplier with out first having the quality tested.      ARAMBURO

                 responded ‘~That’s why I said I ain’t got no choice but to take Justin

                 with me. Try this shit out, shit. Try this shit out you know I mean?

                 No good we out, Fuck it. I had that nigger out, I had I had him I had

                 him thirsty the whole the whole time we was up there.” ARAMBURO

                 is referring to JENKINS as “Justin” and advising that he had

                 JENKINS test the heroin prior to obtaining the new supply.          An

                 intercepted call between CRAIG and ARAMBURO on 12/25/2018

                 revealed ARA.MBURO advising to CRAIG that he had recently

                 resupplied with heroin and was waiting to tell CRAIG about the

                 quality until he had JENKINS test the product             Specifically,

                 ARAMBURO stated, “I said I went up there last night. I ain’t want to

                  say nothing until I got the uh. .to to Justin? down here and shit yo.

                 Yeah shit some gasoline.” ARA1\’IBURO is advi~ing that the quality

                  is good, “gasoline.” CRAIG responds by asking ARAMBURO, “Oh how

                  much you paid?” ARAMBURO responds, “Man that bitch ass nigga


                                                                                     15
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 16 of 68 PageID #: 143
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 16 of 68 PagelD
                                     #: 35



                 yo he try go, he tried to go up to mother fucking damn near 7 I said

                 I’m good yo. I saw that, what what the fuck he say man cranky ass

                 what the fuck I told you he said that day.” The captioned 12/25/18

                 intercepted conversation further reveals JENKINS role as the

                 “tester”   for   CRAIG   and   ARAMBURO’s        heroin   trafficking

                 organization, Additionally, on 04/08/19, the EPD&VCTF conducted a

                 controlled purchase of heroin from ARAMBURO, and JENKINS

                 drove ARA~vlBURO to the drug transaction.



           k.    MEDO HALLACK (herein referred to as HALLACK~ has been

                 identified by law enforcement officers as a target subject of this

                 investigation after a local search warrant was executed on September

                 5, 2019 at a residence in Berkeley County, WV that was being utilized

                 by HALLACK during drug transactions with HESS that are further

                 described later in this affidavit. HALLACK has a date of birth of

                        989 a social security number of XXX~XX-1324. and has been

                 identified as a legal permanent resident (LPR) of the United States

                 originating from Sierra Leon. HALLACK does not have a criminal

                 history that reflects drug arrests or convictions. During EPD&VCTF

                 controlled cocaine purchases made by CF43 from HESS on August 12,

                 15, 27, 29, and September 4, 2019. HESS was monitored by

                 EPD&VCTF surveillance officers as she traveled from her residence

                 in Berkeley County, WV to a residence located at 10 Midshipmans


                                                                                   16
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 17 of 68 PageID #: 144
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 17 of 68 PagelD
                                    #: 36



                Drive, Inwood, WV.          During HESS’s observed travels, 01-43 was

                present and able to confirm her purpose for travel, which was to

                obtain powder cocaine from an individual, later identified as

                HALLACK, at the Midshipmans Drive residence. HESS obtained

                cocaine from IIALLACK in order to provide 01-43 with cocaine which

                was ordered on behalf of the EPD&VCTF during controlled drug

                purchases.     In an effort to identify Hess’s cocaine supplier (later

                 confirmed to be HALLACIØ, the EPD&VCTF sought and obtained a

                 state search warrant which was issued by the Berkeley County (WV)

                Magistrate Court on 09/04/2019.          The search warrant was also

                 obtained by the EPD&VCTF in an effort to prevent an apparent

                 planned robbery of RALLACK by HESS and RICHARDSON as

                 evidenced in intercepted communications over TT2 which are detailed

                 later in this affidavit.    On 09/05/2019, members of the EPD&VCTF

                 along with uniformed members of the Martinsburg Police Department

                 and Berkeley County Sheriffs Office attempted to execute the search

                 warrant on 10 Midshipmans Drive, Inwood, WV. After knocking,

                 clearly announcing a law enforcement presence and their purpose at

                 the residence, and waiting a reasonable amount of time, officers made

                 entry into the residence and were encountered by HALLACK who

                 fired multiple shots from a semi-automatic handgun at the searching

                 officers.   After an extended period of barricade by HALLACK, he




                                                                                    17
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 18 of 68 PageID #: 145
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 ElIed 09/23/19 Page 18 of 68 PagelD
                                     #:37



                       eventually surrendered to officers and was arrested by the Berkeley

                       County Sheriffs Office for attempted murder of police officers.


                1.     KEVIN YOUNG (herein referred to as YOUNG) has been identified
                       by law enforcement officers as a target subject of this investigation
                       after his arrest on 09/13/2019 subsequent to coordinating with
                       RICHARDSON to transport approximately one (i) gallon of liquid
                       Phencyclidine (POP> from RICHARDSON’s residence to an unknown
                       location.   The captioned arrest is further detailed later in this
                       affidavit. YOUNG was identified by the EPD&VCTF as utilizing
                       cellular telephone number 2O2~389~8138 (herein referred to as
                       conspirator phone 16 or CP16),      YOUNG has a date of birth of
                             1966, a social security number of XXX~XX-7266, and an FBI
                       number of 334441PD6. YOUNG has a criminal history reflecting
                       arrests for burglary, theft, and CDS possession.     In March 2017,
                       YOUNG pl~d guilty to theft in excess of $100,000 and received a five~
                       year sentence of which all but two days were suspended. YOUNG was
                       given three (3) years of supervised probation and was under the
                       supervised probation at the time of his arrest on 09/13/2019.


                                         PRIOR APPLICATIONS


    15.   On August 20, 2019, the electronic surveillance indices of the Federal Bureau
          of Investigation, the Drug Enforcement Administration, and the Department of
          Homeland Security/Homeland Security Investigations were checked. There
          have been no prior applications seeking court authorization to intercept the
          wire, oral, or electronic communications of the TARGET SUBJECTS/TARGET
          INTERCEPTEES or involving the TARGET TELEPHONE, other than the
          following:


                                                                                         18
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 19 of 68 PageID #: 146
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 19 of 68 PagelD
                                    #: 38



         a. On 11/06/2018, the United States District Court for the Northern District
            of West Virginia issued an order (3:18-MJ-103) authorizing the interception
            of wire and electronic communications to and from a cellular telephone
            bearing the     number 240-586-3412,      used by ARMSTEAD           CRAIG.
            Interceptions terminated on 12/05/2018.         CRAIG, ARAMBURO, and
            JENKINS, TARGET SUBJECTS in the instant investigation, were
            intercepted over the phone.


         b. On 08/27/2019, the United States District Court for the Northern District
            of West Virginia issued an order (3:18-MJ-33) authorizing the interception
            of wire and electronic communications to and from TT2. Your affiant is
            requesting the affidavit approved during the authorization of 318-MJ-33
            be incorporated into this instant affidavit. Voice and electronic interception
             of TT2 began on 08/27/20 19 and is scheduled to terminate on 09/26/20 19.


                             SOURCES OF INFORMATION


   15. Special Agents of the Federal Bureau of Investigation and local officers have
         received information concerning the illegal drug trafficking activities of
         members of the drug trafficking organization (“DTO”).


   16.   CI-19:   Confidential Informant “19” (CI-19) began cooperating with the
         EPD&VCTF in January 2019 and providing information regarding the instant
         investigation. CI-19 was motivated to cooperate and provide assistance to law
         enforcement authorities for consideration in a pending criminal matter. CI-19
         provided the EPD&VCTF with information regarding target subjects of a drug
         trafficking organization (DTO), specifically target subjects ALVIN and
         VINCENT.      The information provided by CI- 19 was corroborated through
         consensually monitored communications made with target subjects ALVIN and
         VINCENT through controlled purchases of narcotics made from ALVIN and

                                                                                       19
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 20 of 68 PageID #: 147
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 20 of 68 PagelD
                                     #: 39



          VINCENT. CI-19 has a juvenile delinquency record reflecting criminal acts
          that do not include deception-related offenses.      CI-19 has an adult criminal
          history reflecting criminal acts including drug paraphernalia and drug
          possession. CI- 19’s adult criminal history does not include deception-related
          offenses. Information provided to the EPD&VCTF by CI-19 was determined to
          be gleaned from first-hand interaction with target subjects of this investigation.
          Within the context of the information provided by CI- 19, which was detailed
          and relied upon for purposes of this application, law enforcement believes the
          confidential source is credible and his/her information is reliable.


    17.   Cl-FORTY: Confidential Informant “FORTY’ (Cl-FORTY) began cooperating
          with the EPD&VCTF in April 2019 and providing information regarding the
          instant investigation.    Cl-FORTY was motivated to cooperate and provide
          assistance to law enforcement authorities for consideration in a pending
          criminal matter. CT-FORTY provided the EPD&VCTF with information the
          drug trafficking organization (DTO) in this instant investigation. CT-FORTY
          provided information regarding target subject SHAQUAN RICHARDSON
          (RICHARDSON) and yet to be fully identified target subjects in West Virginia
          and New Jersey that were associated with this DTO. The information provided
          by   Cl-FORTY       was    corroborated    through        consensually   monitored
          communications made with RICHARDSON and through controlled purchases
          of narcotics made from RICHARDSON.           CT-FORTY’s adult criminal history
          relates to drug possession and distribution. Cl-FORTY’s adult criminal history
          does not include deception-related offenses.       Information provided to the
          EPD&VCTF by CT-FORTY was determined to be gleaned from first-hand
          interaction with target subjects of this investigation and through conversations
          with individuals familiar with target subjects of this investigation. Within the
          context of the information provide by CT-FORTY which was detailed and relied
          upon for purposes of this application, law enforcement believes the confidential
          source is credible and his/her information is reliable.

                                                                                         20
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 21 of 68 PageID #: 148
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 21 of 68 PagelD
                                    #: 40




   18.   Cl-BLUE: Confidential Informant “BLUE” (CT-BLUE) began cooperating with
         the EPD&VCTF in June 2019 and providing information regarding the instant
         investigation. CT-BLUE was motivated to cooperate and provide assistance to
         law enforcement authorities for consideration in a pending criminal matter. CI-
         BLUE provided the EPD&VCTF with information about the drug trafficking
         organization (DTO) in this instant investigation.           CT-BLUE provided
         information regarding BRAHEEM, THEODORE, and yet to be fully identified
         target subjects in West Virginia and New Jersey that were associated with this
         DTO.     The information provided by CT-BLUE was corroborated through
         consensually monitored communications made with target subjects in this
         investigation and through controlled purchases of narcotics made from target
         subjects in this investigation. CT-BLUE’s adult criminal history relates to drug
         possession and distribution. CT-BLUE’s adult criminal history does not include
         deception-related offenses.   Information provided to the EPD&VCTF by CI-
         BLUE was determined to be gleaned from first-hand interaction with target
         subjects of this investigation and through conversations with individuals
         familiar with target subjects of this investigation. Within the context of the
         information provide by CT-BLUE, which was detailed and relied upon for
         purposes of this application, law enforcement believes the confidential source is
         credible and his/her information is reliable.


   19.   CI-43:    Confidential Informant “43” (CT-43) began cooperating with the
         EPD&VCTF in 1999, and CI-43 recently began providing information regarding
         the instant investigation.    CI-43 was originally motivated to cooperate and
         provide assistance to law enforcement authorities for consideration in a
         criminal matter.     CT-43 has continued to maintain contact and provide
         information with to the EPD&VCTF in furtherance of assisting in drug
         investigations.    Since 1999, CI’43 has conducted in excess of twenty (20)
         successful controlled purchases of narcotics for the EPD&VCTF. Assistance

                                                                                       21
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 22 of 68 PageID #: 149
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 22 of 68 PagelD
                                     #: 41



          provided by 01-43 has resulted in convictions in federal and state court cases.
          CF43 provided information regarding HESS, MOSBY, and other yet to be fully
          identified target subjects in West Virginia associated with this DTO.        The
          information provided by CF43, regarding HESS, was corroborated through
          consensually monitored communications made with HESS in this investigation
          and through a controlled purchase of narcotics made from HESS. CI-43 further
          advised that HESS was living with MOSBY in a trailer located in Berkeley
          County, WV and that MOSBY was also assisting HESS in distributing
          narcotics.   01-43 has an adult criminal history related to DIII, larceny, and
          obtaining property under false pretense.         Information provided to the
          EPD&VOTF by CF43 was determined to be gleaned from first-hand interaction
          with HESS, a target subject of this investigation. Within the context of the
          information provided by 01-43 which was detailed and relied upon for purposes
          of this application, law enforcement believes the confidential source is credible
          and his/her information is reliable.


                          FACTS ESTABLISIilNG PROBABLE OAUSE


    20.   In this affidavit, I seek permission to continue the interception of wire and
          electronic communications over the TARGET TELEPHONE in order to further
          uncover the scope of the DTO’s drug trafficking activities, In particular, the
          interception of the TARGET TELEPHONE will enable investigators to
          establish identifying information for the source of drug supply for the TARGET
          SUBJECTS, the location of “stash houses” being utilized by the TARGET
          SUBJECTS, the methods being utilized by the TARGET SUBJECTS to conceal
          drug proceeds, and to disrupt and dismantle this violent, drug trafficking
          organization.


   21.    During the course of the investigation, the EPD&VCTF has identified TARGET
          SUBJECTS RICHARDSON, BRAHEEM, ~~HEODORE ALVIN, JENKINS,

                                                                                        22
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 23 of 68 PageID #: 150
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 23 of 68 PagelD
                                     #: 42



          HESS, YOUNG, HALLACK and VINCENT to be conspiring with each other as
          well as with other TARGET SUBJECTS to engage in drug trafficking and
          violent acts in and around the Eastern Panhandle of West Virginia.


    22.   On August 27, 2019, your affiant submitted an affidavit in the Northern District
          of West Virginia seeking authority to intercept wire and electronic
          communications occurring over TT2. Authority was granted (3:19-MC-33) by
          Chief United States District Judge Gina M. Groh and interceptions began on
          August 27, 2019. Your afflant requests the referenced affidavit be incorporated
          into this instant affidavit, Interceptions being conducted under the authority
          granted on 08/27/2019 are currently authorized to continue until September 26,
          2019. Your affiant seeks to obtain authority to continue interception of TT2 for
          an additional thirty-day period by way of this instant affidavit.


    23.   On August 28, 2019, RICHARDSON received a text message on TI’2 from a
          subject (later identified as YOUNG) who was utilizing telephone number 202-
          389-8138 (CP16) requesting that RICHARDSON contact him on the captioned
          telephone number. RICHARDSON then placed an outgoing telephone call from
          TT2 to YOUNG (CP16).         During the conversation, RICHARDSON asked
          YOUNG, “Yo, you ready?”       YOUNG advised that he is ready and the two
          individuals agreed to meet at “the store” which is known to investigators as
          “The Fashion Factory” located in Ranson, WV.          EPD&VCTF investigators
          monitoring fixed video surveillance cameras in the vicinity of RICHARDSON’s
          store observed RICHARDSON park near the store in a dark gray Cadillac.
          After a few minutes, officers observed a gold colored Chevy Tahoe SUV bearing
          a Maryland registration, pull beside RICHARDSON’s vehicle, turn around, and
          ultimately take a position behind RICHARDSON’s Cadillac. The two vehicles
          were then observed to drive away from the store to an area that was not able to
          be monitored by the EPD&VCTF fixed surveillance camera. Approximately


                                                                                       23
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 24 of 68 PageID #: 151
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 24 of 68 PagelD
                                    #: 43



        three hours later, RICHARDSON sent an outgoing SMS message from TT2 to
        YOUNG.      The captioned message which was intercepted by EPD&VCTF
        officers monitoring RIChARDSON’s communications over TT2 observed the
        message to be a photograph sent by RICHARDSON of what appeared to be a
        container of liquid Phencyclidine (PeP). RICHARDSON advised to YOUNG via
        text message over TT2, “This a gallon so it prolly like 16 os short of a gallon.”
        Investigators believe RICHARDSON is referring to the amount of PCP that
        RICHARDSON is depicting in his photograph,          Later on the same evening,
        RICHARDSON receives an incoming call on TT2 from YOUNG.                  YOUNG,
        “Yeah, I got the, I got the other three on hold for you baby, ain’t no rush, cuz,
        slow motion.” Investigators believe that YOUNG had supplied RICHARDSON
        with the PCP earlier during the meeting that was partially observed via fixed
        video surveillance located near his store in Ranson, WV.             Additionally,
        investigators believe that YOUNG is advising that his source of PCP supply has
        an additional three (3) containers of PCP, similar to the container that
        RICHARDSON sent a photograph of via SMS message to YOUNG earlier in the
        evening.


   24. On September 1, 2019, investigators utilized Cl-FORTY to engage in a

       consensually monitored text message conversation with RICHARDSON.

       Communications between Cl-FORTY and RICHARDSON were intercepted by

       the EPD&VCTF over TT2. During the conversation, RICHARDSON confirmed

       that he was able to sell 15 grams of heroin at a price of $70 per gram, for a total

       cost of $1,050. The controlled purchase was conducted at RICHARDSON’s

       residence located in Harpers Ferry, WV. Prior to, and subsequent to, the

       controlled purchase, EPD &VCTF surveillance officers monitored fixed video

       surveillance cameras located in the area of RICHARDSON’s residence.


                                                                                        24
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 25 of 68 PageID #: 152
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 25 of 68 PagelD
                                     #:44



       Additionally, surveillance officers attempted to conduct physical surveillance of

       RICHARDSON’s residence. However, due to the location of the residence,

       officers were not able to sit in a fixed surveillance location to monitor

       individuals meeting with RICHARDSON prior to the controlled drug purchase.

       As such, investigators were not able to identi~r any vehicles or subjects that

       would have met with RICHARDSON prior to the controlled drug buy with CI-

       FORTY. During the controlled heroin purchase, RICHARDSON advised to CI-

       FORTY that he was in possession of “wet” (known to investigators as liquid

       PeP) and showed a container of the PCP to Cl-FORTY. RICHARSON advised

       that he could sell the PCP to Cl-FORTY at a price of $250 per liquid ounce.



    25. On September 4, 2019, RICHARDSON engaged in a conversation over TT2 with

       YOUNG regarding the liquid PCP. The conversation initiated via text

       messages sent from YOUNG to TT2 advising that he is on his way to West

       Virginia and wanted to know if he can get together with RICHARDSON.

       Investigators were aware that YOUNG is asking RICHARDSON if he has

       completed selling the liquid PCP and has money available for YOUNG.

       RICHARDSON responded that he still has the PCP from before. The two

       engaged in a voice call in which RICHARDSON advised, “I still got the whole

       thing” (referring to the entire container of PCP). YOUNG asked RICHARDSON

       if he “has someone that might want it?” RICHARDSON then advised that he

       has spoken to his Uncle and that he will be heading to a family reunion “next

       week” in New Jersey to see his Uncle. RICHARDSON advised that his Uncle


                                                                                        25
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 26 of 68 PageID #: 153
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 26 of 68 PagelD
                                    #: 45



       would “grab it” if “it’s right.” YOUNG then asked RICHARDSON “how many

       things is inside one?” YOUNG was asking RICHARDSON how many ounces of

       liquid PCP are in the approximate gallon that he received earlier, on August 28,

       2019, from YOUNG. RICHARDSON clarified asking YOUNG, “in one G?”

       (referring to on gallon). RICHARDSON advised “that shit was short, I had put

       that shit in that gallon jug, it was short.” (referring to the amount being slightly

       less than one gallon). RICHARDSON then asked YOUNG “remember the

       picture I sent you?” (referring to the photograph that he sent via SMS message

       on August 28, 2019). YOUNG then requested that RICHARDSON send the

       photograph a second time. RICHARDSON then proceeded to send the

       photograph again of the “gallon jug” of liquid PCP to YOUNG. YOUNG called

       RICHARDSON back and asked if he was able to determine how many ounces

       were in the container. RICHARDSON responded that he did not “individual it

       out” because his Uncle was interested in buying the entire gallon.

       RICHARDSON advised that his Uncle will most likely buy the liquid PCP

       however, in the event that the Uncle does not want to buy it, RICHARDSON

       woulf return the PCP to YOUNG. YOUNG agreed to allow RICHARDSON to

       inquire with his Uncle an interest in purchasing the entire gallon of PCP.



    26. On September 4, 2019, EPD&VCTF investigators utilized CI-43 to conduct a

       controlled purchase of cocaine from HESS. During the controlled purchase,

       HESS and CF43 traveled to                              Inwood to obtain the

       cocaine from a third party (HALLACK). During the meeting at Miclshipmans


                                                                                         26
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 27 of 68 PageID #: 154
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 ElIed 09/23/19 Page 27 of 68 PagelD
                                     #: 46



       Drive, recorded U.S. currency was exchanged for powder cocaine which was

       ultimately recovered by the EPD&VCTF.



    27. On September 4, 2019, subsequent to the aforementioned controlled purchase

       from HESS and the third~party subject (HALLACK), EPD&VCTF investigators

       monitoring intercepted communications over TT2, intercepted text messages

       between RICHARDSON and HESS indicated that they were possibly planning

       a home invasion robbery. This was evidenced in RICHARDSON’s text message

       to HESS in which he said, “What we talked about the last easy money.” HESS

       responded to RICHARDSON with a text message stating, “Yes but he don’t ever

       leave his crib tho is the issue I mean he never leaves... So we gotta rethink our

       approach...” Based on these communications, EPD&VCTF investigators

       believed that HESS and. RICHARDSON were referring to the third party

       subject (HALLACK) from whom HESS had obtained cocaine from earlier in the

       day during the controlled drug transaction with CI-43.



    2$. On September 4, 2019, the EPD&VCTF sought and obtained a local search

       warrant for the residence identified as                          Inwood, WV.

       Probable cause for the search warrant was obtained through five controlled

       purchases of powder cocaine made by CI-43 from HESS which occurred on

       August 12, 15, 27, 29, and September 4, 2019. During each of the controlled

       cocaine purchases, HESS was surveilled by the EPD&VCTF to travel from her

       residence to the Midshipmans Drive address to obtain cocaine to then sell to CI-


                                                                                       27
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 28 of 68 PageID #: 155
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 28 of 68 PagelD
                                    #: 47



       43 as part of the controlled drug purchase. To identi~~ the individual (later

       confirmed to be HALLACK) who was providing HESS with cocaine and to

      possibly intervene in HESS and RICHARDSON’s plan to conduct a robbery of

       HALLACK, HESS’s cocaine supplier, the EPD&VCTF sought and obtained a

       state search warrant which was issued by the Berkeley County (WV) Magistrate

       Court on 09/04/2019.



   29. On September 5, 2019, the EPD&VCTF sought and obtained, via search

       warrant in the Northern District of West Virginia (3:19-MJ-104), authority to

       collect precision location data associated with YOUNG’s cell phone, 202-389-

       8138 (CP16).



   30. On September 5. 2019, members of the EPD&VCTF along with uniformed
       members of the Martinsburg Police Department and Berkeley County Sheriffs
       Office attempted to execute the search warrant on
       Inwood, WV. After knocking, clearly announcing a law enforcement presence and
       their purpose at the residence, and waiting a reasonable amount of time, officers
       made entry into the residence and were encountered by HALLACK who fired
       multiple shots from a semi-automatic handgun at the searching officers. After
       an extended period of barricade by HALLACK, he eventually surrendered to
       officers and was arrested by the Berkeley County Sheriffs Office for attempted
       murder of police officers.



   31. On September 6, 2019, EPD&VCTF investigators monitoring communications
       occurring over TT2 intercepted a voice call with HESS (CP1).           During the
       conversation, HESS informed RICHARDSON of HALLACK’s September 5, 2019

                                                                                       28
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 29 of 68 PageID #: 156
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 FUed 09/23/19 Page 29 of 68 PagelD
                                     #: 48



       arrest. Specifically, HESS stated, “Dude we was going to get? We can’t get him,
       he had a shootout with the cops yesterday and he’s in jaiL” HESS is referring to
       HALLACK as the individual that they had previously planned on robbing.
       RICHARDSON responded to HESS, “that shit still in his house though?”
       questioning HESS if she knows if HALLACK’s drugs are still in the house (10
       Midshipmans Drive, Inwood, WV) where the shooting incident had occurred.
       HESS and RICHARDSON continued to talk about HESS’s belief that
       HALLACK’s drugs were still hidden in HALLACK’s residence.           Specifically,
       HESS advised that HALLACK was not charged with drug possession therefore
       the drugs could not have been found in the search warrant, RICHARDSON and
       HESS then discussed the possibility of going back to HALLACK’s residence at
       night in an effort to find HALLACK’s stash of cocaine.      HESS responded to
       RICHARDSON, “I’m ready, I’m ready whenever you are. Would be better to do
       it at nighttime.” In response, EPD&VCTF investigators executed another state
       search warrant on September 7, 2019 at                           Inwood, WV in
       an effort to locate cocaine hidden under the residence as described by HESS via
       conversations intercepted over TT2 with RICHARDSON.           Additionally, the
       execution of the additional search warrant was obtained in and effort to thwart
       RICHARDSON and HESS’s plan to trespass/burglarize the residence, which was
       known by investigators to be occupied by other individuals.          As far as
       investigators know, RICHARDSON and HESS did not burglarize the residence.
       EPD&VCTF investigators did not locate or seize any narcotics during the
       aforementioned searches of the Midshipmans Drive residence.


   32. On September 6, 2019, YOUNG places a telephone call to RICHARDSON on TT2.
       YOUNG asks RICHARDSON to tell him the approximate weight of the “can”
       (referring to the container that the liquid     PCP    was first delivered in).
       RICHARDSON responds that he had thrown the can away after pouring it into a
       gallon jug because the can had a bad smell. RICHARDSON asks YOUNG if he
       was aware of “anybody down there that was interested in that (liquid PCP) or

                                                                                     29
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 30 of 68 PageID #: 157
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 30 of 68 PagelD
                                    #: 49



         that was fucking with it and shit?” YOUNG responded that he did have people
         interested. RICHARDSON confirms his opinion that the PCP is “fire” but that it
         is difficult to sell in West Virginia and that was his reason for wanting to take it
         to New Jersey where PCP is easier to sell. YOUNG asks RICHARDSON why it
         is difficult to sell in West Virginia. RICHARDSON responds “I was gonna fuck
         with Old Boy but he be doing that shit. I wasn’t trying to put that shit in his
         hand. A lot of niggers out here that want it, often times, they do that shit and I
         ain’t really trying to have them niggers juked out and shit, you know what I
         mean?” (RICHARDSON is advising that the people that he would use to help him
         sell the PCP are also users and that he would worry about them using the product
         and acting irrational as a result).


   33.    On September 9, 2019, YOUNG places a call to RICHARDSON on TT2. YOUNG
          advised that he was trying to “calculate something on my end” referring to how
          much money he will need to make by determining how many ounces of PCP he
          gave to RICHARDSON on August 28, 2019. RICHARDSON advises that “it’s
          probably about 115 o’s” referring to 115 fluid ounces of liquid PCP.
          RICHARDSON advised that the next time YOUNG gets a gallon in the can, to
          pour it out into a “pee thing” referring to a container that measures the amount
          of liquid.


   34.    On September 9, 2019, the EPD&VCTF sought and obtained search warrants
          (3:19-MJ- 109 and 3:19-MJ110) in the Northern District of West Virginia, to
          place GPS tracking devices on two vehicles observed to be operated by
          RICHARDSON while engaging in drug distribution activities. A GPS tracker
          was successfully installed by the EPD&VCTF on a Toyota 4-Runner, operated
          by RICHARDSON, on September 10, 2019 in Martinsburg, WV. Investigators
          have been able to use the installed GPS tracker to monitor general direction of
          travel engaged in by RICHARDSON while operating the Toyota 4-Runner.


                                                                                          30
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 31 of 68 PageID #: 158
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 31 of 68 PagelD
                                     #: 50



          Additionally, the EPD&VCTF has learned of a location in Martinsburg, WV
          where RICHARDSON is attending a barbering school. The identification of
          the barber school location was obtained via physical surveillance conducted
          through coordinated use of the data obtained from the GPS tracking device
          installed by the EPD&VCTF. The tracking device has not allowed
          investigators to confirm RICHARDSON’s purpose for travel, who he meets
          with to obtain narcotics for further re-distribution, or the location of his stash
          house(s). Furthermore, the GPS tracking device provides investigators with
          an approximate location of RICHARDSON’s vehicle yet not an exact location.
          The tracking device does not allow investigators to determine
          RICHARDSON’s location during times when he exits his vehicle to travel on
          foot or in another vehicle other than the monitored Toyota 4-Runner.


    35,   On September 10, 2019, HESS, utilizing CP1, engages in a series of text
          messages with RICHARDSON that are intercepted over TT2. HESS advised,
          “I’m almost out of both but down is what I got less of and if u give me a time u
          coming I could end up having it all by the time u get herel’m almost out of both
          but down is what I got less of and if u give me a time u coming I could end up
          having it all by the time u get hereLet me count this again.”          HESS was
          referring to heroin and advised that she has almost sold all of the heroin that
          she recently obtained from RICHARDSON. After RICHARDSON requested
          that HESS notify him of the amount of money she has and how much resupply
          of drugs she will need. HESS advised, “Ok Ineed a g n half of the up for a sale
          because I don’t have the whole ball here can u do that and ok let me Kno when
          u pull nOk Ineed a g n half of the up for a sale because I don’t have the whole
          ball here can u do that and ok let me Kno when u pull nI just texted u and told
          u.” HESS asked RICHARDSON for 1 and ~4 grams of crack cocaine in addition
          to heroin for a pending sale that she has agreed to with an unknown customer.
          RICHARDSON advised, “Anit no reason u shouldn’t have all the bread.”


                                                                                          31
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 32 of 68 PageID #: 159
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 32 of 68 PagelD
                                    #:51



         (referring to his belief that HESS needs to have all of his money when he sees
         her). HESS responded, “Yo I’ve got 1840 I’ve got something different each time
         I counted bills was stickin.” (HESS is advising that she has $1,840 to give to
         RICHARDSON for previously fronted narcotics).       RICHARDSON agreed to
         meet HESS at her residence.       EPD&VCTF surveillance officers observed
         RICHARDSON’s vehicle arrive at HESS’s residence at a time consistent with
         intercepted text messages from RICHARDSON (TT2) to HESS (CP1) indicating
         that he was on his way to see HESS. RICHARDSON’s vehicle was observed to
         leave HESS’s residence a short time later. Physical surveillance attempted to
         follow RICHARDSON’s vehicle from HESS’s residence but terminated the
         surveillance after determining that RIChARDSON appeared to be driving on
         back roads towards Martinsburg, WV and attempts to follow his vehicle would
         jeopardize the investigation by revealing to RICHARDSON the presence of
         surveilling law enforcement officers.


   36.   On September 12, 2019, EPD&VCTF officers monitoring voice and electronic
         communications occurring over TT2 intercepted a text message conversation
         between RICHARDSON (TT2) anti YOUNG (CP1G). The conversation began
         with YOUNG asking “How do things look on ur end” to RICHARDSON.
         YOUNG is asking RICHARDSON if he still planning on taking the approximate
         1 gallon of liquid PCP to New Jersey. RICHARDSON responded that he did
         not go to New Jersey and advised that if YOUNG is in town, he can come to
         West Virginia to pick up the PCP. YOUNG stated “Ok, cause I got un necessary
         pressure” referring to his source of POP holding YOUNG accountable for the
         cost of the fronted POP. RICHARDSON responded “It’s just something that
         now really wanted”, “It’s not like what we deal with”, “Not really wanted I
         mean”, “It’s a early 2000s 90s thing.” RICHARDSON is referring to the fact
         that not many people in West Virginia are looking.to buy POP and that the drug
         was popular in the early 2000s or late 90’s. YOUNG responded “Yeah, but still
         in lil demand.”

                                                                                     32
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 33 of 68 PageID #: 160
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 33 of 68 PagelD
                                     #:52




    37.   On September 13, 2019, YOUNG (CP1G) and RICHARDSON (TT2) engaged in
          a text message conversation, in continuance of the captioned 9/12/2019
          conversation. YOUNG told RICHARDSON “0mw” referring to YOUNG on his
          way traveling to West Virginia from Baltimore, MD. RICHARDSON advised
          that he is not available to meet until after 500pm because he is in school. Later
          in the day, YOUNG sent a text message to RICHARDSON (TT2) advising “Here
          wait on u at 5” which indicated that YOUNG is in West Virginia and will wait
          to meet with RICHARDSON to get the PCP around 5:00pm. RICHARDSON
          responded, “Hey my girl left tht on the porch in the cooler for u Incase I’m not
          back by 5 it’s in a gallon milk jug.” RICHARDSON advised that his girlfriend
          left the PCP in a gallon milk jug inside of a cooler on RICHARDSON’s porch.
          EPD&VCTF surveillance officers utilized the captioned interceptions along
          with precision location data obtained for YOUNG’s telephone (CPI6) to observe
          YOUNG travel to RICHARDSON’s residence located on Hostler Road, Harpers
          Ferry, WV. YOUNG removed the milk jug referenced by RICHARDSON from
          the cooler located on the porch of the residence and drove away from the
          residence. Shortly after leaving the residence, EPD&VCTF officers facilitated
          a traffic stop to be conducted by the West Virginia State Police (WVSP) based
          on the fact that YOUNG was operating a vehicle with expired tags. WVSP
          officers utilized a law enforcement, drug detection K-9 around the vehicle being
          operated by YOUNG. The K-9 unit alerted to the presence of narcotics and the
          vehicle was then searched by WVSP. Officers recovered the aforementioned
          milk jug containing PCP (positive field test), vials, and stamps for “soaking” the
          PCP.   YOUNG was arrested by the WVSP for possession with intent to
          distribute narcotics. EPD&VCTF investigators did not attempt to interview
          YOUNG subsequent to his arrest in an effort to avoid alerting YOUNG and
          RICHARDSON to law enforcement’s awareness of the PCP being taken from
          RICHARDSON’s residence. Alerting YOUNG to the knowledge gleaned by law


                                                                                         33
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 34 of 68 PageID #: 161
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 34 of 68 PagelD
                                     #: 53



         enforcement regarding the PCP wbuld jeopardize RICHARDSON’s use of TT2
         and thwart the EPD&VCTF’s ability to utilize interceptions of TT2 to
         accomplish the investigative goals of identifying RICHARDSON’s source of
         heroin and crack cocaine supply. Furthermore, when WVSP officers removed
         the liquid PCP from YOUNG’s vehicle, YOUNG advised that he did not know
         what the substance was.        Based on intercepted communications between
         RICHARDSON (TT2) and YOUNG (0P16), it is evident to investigators that
         YOUNG was aware of the identification of the substance contained in the “milk
         jug” and was demonstrating his untruthfulness to law enforcement.


   38.   On September 14, 2019, EPD&VCTF officers monitoring voice and electronic
         communications occurring over TT2 intercepted a series of voice calls and text
         message communications occurring between RICHARDSON (TT2) and HESS
         (CP1).   During the conversation, HESS sent the following text message to
         RICHARDSON, “Ima need to see u na uk I’m completely out of down but still
         got a good bit of up can u bring me some down I got 1700 for u but the dude was
         suppose to come grab this up I got but it wont b till like 8 tonight. He is grabbing
         almost the o of up you gave me,” HESS is advising that she has sold all of the
         heroin that RICHARDSON gave her and that she still has approximately one
         ounce of cocaine which she is supposed to be selling to another individual later
         in the evening. Additionally, HESS is advising that she has $1,700 ready to
         give to RICHARDSON. RICHARDSON responded, “Ite so you got 17 an u need
         down?” confirming his understanding that HESS has $1,700 and that she needs
         a resupply of heroin. HESS does not respond to RICHARDSON’s text message
         which prompted RICHARDSON to place a voice call from TT2 to HESS. During
         the call, RICHARDSON asked HESS, “so you got 17 and you need down right?”
         HESS confirmed RICHARDSON was correct and he advised that he will be at
         HESS’s in a “little bit.”   EPD&VCTF investigators monitored the precision
         location data associated with TT2 to confirm that he in fact traveled to HESS’s
         residence.    After it was apparent to EPD&VCTF investigators that

                                                                                          34
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 35 of 68 PageID #: 162
 Case 3:19-mc-00043-GMG kSEALED* Document 1-3 Filed 09123/19 Page 35 of 68 PagelD
                                     #: 54



         RICHARDSON and HESS’s meeting had ended, RICHARDSON placed a call
         from TT2 to HESS (CP1) to advise that the money that HESS had given to him
         during their meeting was not the correct amount. HESS was supposed to give
         RICHARDSON $1,700 for heroin that was fronted on a previous occasion.
         RICHARDSON is believed to have counted the money provided by HESS and
         determined the amount to be short.         HESS responded that she though she
         counted the money accurately and that she had given RICHARDSON $1,700.
         RICHARDSON stated, “There’s 1580” (‘$1,580,). RICHARDSON then proceeded
         to lecture HESS about having the correct amount of money. He states, “I’m not
         gonna give you 20 grams   —   I’m not gonna give you 10 grams and tell you it’s 20.’~
         RICHARDSON is comparing HESS’s mistake in providing the incorrect amount
         of money to RICHARDSON providing the wrong amount of heroin.                  HESS
         advised that she understands. After the voice call ends, RICHARDSON sent
         HESS a text message stating “It’s Deff 1580.”


   39.   On September 15, 2019, RICHARDSON and HESS engaged in a conversation
         via text message and voice calls occurring over TT2. I-lESS advised via text
         message, “Yo I need to talk to u tho when I get away from family I’ll call u it’s
         not bout money or anything just so y kno.” RICHARDSON responded, “Wasup
         wit tht money tho?” RICHARDSON is referring to the remaining amount of
         money that HESS did not provide to him on 09/14/2019 as noted in the previous
         paragraph. HESS responded to RICHARDSON, “I got u soon as I leave my
         grandparents.”


   40.   Based on my training, experience, and knowledge of this investigation and
         review of intercepted communications occurring over TT2, I believe that
         RICHARDSON is using I-lESS and other subjects to further distribute heroin
         and crack cocaine as evidenced in the aforementioned conversation with HESS
         in which he requests information from HESS regarding the amount of money
         she has collected to date, and expresses a need to know the amount of remaining

                                                                                           35
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 36 of 68 PageID #: 163
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 flIed 09/23/19 Page 36 of 68 PagelD
                                     #: 55



          narcotics she has left to sell to cover her drug debt to RICHARDSON.
          Furthermore, I believe that YOUNG is supplying RICHARDSON with liquid
          PCP in an effort to determine if there is a market for the product in West
          Virginia. RICHARDSON is attempting to determine if he is able to sell the PCP
          that is in his possession as evidenced in his offer to Cl-FORTY to sell the PCP
          for $250 per ounce.
                                  NEED FOR INTERCEPTION


    41.   The objective of this investigation is to obtain evidence to fully prosecute
          SHAQUAN RICHARDSON, the TARGET SUBJECTS, and others as yet
          unknown involved in the drug trafficking enterprise.


    42.   I believe that the continued interception of wire and electronic communications
          over TT2 will enable the government to further the goals and objectives of this
          investigation. Specifically, these include:
                 a.    discovering the full scope and identification of key personnel
                       involved in illegal drug trafficking on behalf of RICHARDSON and
                       the DTO
                 b.    discovering the identities and roles of all suppliers of cocaine,
                       crack cocaine, heroin, andlor other drugs or controlled substances
                       to RICHARDSON and the identified conspirators;
                 c.    discovering the identity of the main customers of RICHARSON
                       and the others yet unknown;
                 d.    discovering the stash locations where cocaine, crack cocaine, PCP,
                       heroin, and/or other drugs are stored prior to distribution;
                 e.    discovering the     management     and    disposition   of proceeds
                       generated by the organization’s narcotics trafficking; and
                 f.    obtaining admissible evidence that demonstrates beyond a
                       reasonable doubt that RICHARDSON, and the other TARGET


                                                                                       36
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 37 of 68 PageID #: 164
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 37 of 68 PagelD
                                    #: 56



                        SUBJECTS and any later identified targets, committed the
                        alleged violations of law set forth herein.


   58.    Continued interception of wire and electronic communications over TT2 is
          necessary in this matter because normal investigative techniques have been
          tried and have failed to fully achieve the goals and objectives of this
          investigation, appear reasonably unlikely to succeed if tried, or are too
          dangerous to be tried.


   59.    The following is a list of the investigative techniques that have been used or
          considered thus far in this investigation. Details about the use of each technique
          with regard to RICHARDSON and the other TARGET SUBJECTS, the success
          or failure of the technique, and what the technique has accomplished or failed
          to accomplish with regard to the goals and objectives of this investigation are
          discussed. If an investigative technique was not employed, I have provided an
          explanation as to why the technique was not used.


                                      Confidential Sources


   60. It is my experience that confidential sources normally have limited information,
         either furnished by a subject or learned secondhand from others. I believe that
         this information would not, without the evidence sought by this application,
         result in a successful prosecution of all members of this illegal DTO.


   61. In the present case, investigators have been able to develop and utilize
         confidential informants to make controlled drug purchases from RICHARDSON,
         BRAHEEM, THEODORE, ALVIN, HESS, HALLACK and VINCENT. Although
         a confidential informant is able to discuss immediate drug transactions between
         them self and a TARGET SUBJECT, the informants used in this investigation
         (CIJ9, Cl-FORTY, Cl-BLUE, and CI-43) have not been able to discuss sources of
                                                                                         37
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 38 of 68 PageID #: 165
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 38 of 68 PagelD
                                     #: 57



       drug   supply   for the DTO or drug transactions that involved other non-present
       customers.      The confidential informants listed have been able to provide
       investigators with drug amounts and drug prices that are relevant to the
       controlled purchases made on behalf of the EPD&VCTF. However, they have not
       been able to provide investigators with drug amounts and prices relevant to the
       DTO’s source of drug supply. Furthermore, the confidential informants have not
       been able to provide any investigative intelligence that would assist officers in
       furthering this investigation beyond RICHARDSON’s hierarchy level within the
       DTO. CI-19 is no longer in a position to assist the EPD&VCTF in furthering this
       investigation because ALVIN and VINCENT have been arrested thus CI- 19 is
       not in a position to make any additional controlled activity that would assist in
       completing the goals of this investigation, Cl-FORTY and Cl-BLUE are currently
       in a position to continue to make controlled drug buys from members of this DTO
       to include RICHARDSON,           However, continuing to make controlled drug
       purchases from the same target subjects increases risks to the safety of the
       confidential informants and to revealing the presence of this investigation to the
       target subjects. EPD&VCTF investigators are seeking to obtain identities of the
       source of drug supply to RICHARDSON’s DTO, stash house locations utilized by
       the DTO, any and all methods used by the DTO to conceal drug proceeds, and
       methods used to traffic the narcotics into the Eastern Panhandle region of West
       Virginia.    The confidential informants have been unable to provide this
       information. The confidential informants used in this investigation have been
       advised of the potential for a need to testif~i in this case. Due to previous incidents
       of violence related to this DTO, specifically shooting incidents to include the drug
       related homicide alleged to have been committed by ALVIN, confidential
       informants may be reluctant to testify.           As such, the need to intercept
       communications occurring over TT2 exists to allow the EPD&VCTF to continue
       this investigation should the confidential informants later refuse to testify.


                                     Controlled Purchases

                                                                                           38
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 39 of 68 PageID #: 166
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 39 of 68 PagelD
                                    #: 58




   62. During the course of this investigation, I, along with other agents and other law
      enforcement officers, participated in over 15 controlled purchases of narcotics,
      using con~dential informants, from ALVIN, VINCENT, RICHARDSON,
      BRAHEEM, THEODORE, HESS and other members and associates of the DTO.
      These controlled purchases have not been effective in meeting the goals of this
      investigation. Surveillance conducted by the EPD&VCTF during the controlled
      purchases have not revealed where the TARGET SUBJECTS are storing drugs,
      weapons, and drug proceeds. Although confidential informants have been able to
      enter residences belonging to TARGET SUBJECTS during controlled drug buys,
      the target subjects do not reveal drug, weapon, and drug proceeds or stash
      locations to the confidential informants. Additionally, controlled purchases have
       allowed investigators to monitor conversations between the confidential
      informants and the identified TARGET SUBJECTS. These conversations do not
      reveal the TARGET SUBJECT’s sources of drug supply, hierarchy of DTO
      leadership, or identities of other co-conspirators. The controlled conversations,
       monitored by law enforcement officers during controlled purchases, reveal that
       the target subjects limit their conversations with the confidential informants to
       minimal content only necessary to complete the drug transaction at hand. The
       method of arresting subjects after completing controlled purchases has been
       utilized and has failed as evidenced in the arrest of VINCENT and ALVIN in
       which attempts to interview them did not reveal any information regarding the
       DTO’s stash houses, methods for concealing drug proceeds, hierarchy structure
       within the DTO, or ultimate source of drug supply to the DTO. Surveillance
       conducted by EPD&VCTF members subsequent to controlled drug purchases
       have failed to reveal the identified subjects traveling to stash house locations or
       meeting with potential sources of supply.


                                   Physical Surveillance


                                                                                       39
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 40 of 68 PageID #: 167
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 40 of 68 PageD
                                     #: 59



   63. Surveillance, in and of itself, even if highly successful, rarely succeeds in
       gathering evidence of the criminal activities under investigation.         It is an
       investigative technique that is used to confirm meetings and other suspected,
       criminal activity between alleged participants but often leaves the investigators
       with insufficient evidence to prove the purpose of the meetings and other activity.


   64. When physical surveillance is used in conjunction with court-authorized
       interception of wire and electronic communications, the purpose of meetings
       takes on a new significance and may constitute admissible, persuasive evidence
       of criminal activity.


    65. The subjects of this investigation are extremely cautious and aware of law
       enforcement surveillance.      Attempts to conduct physical surveillance to
       accomplish the goals of this investigation include but are not limited to the
       following


              A.   On March 4, 2019, the EPD&VCTF conducted physical surveillance
                   of RICHARDSON’s residence located at 1220 Hostler Road, Harpers
                   Ferry, WV. Investigators observed the residence to be in a heavily
                   wooded area accessed from a road with little traffic and offering no
                   safe vantage point to conduct stationary            surveillance   from.
                   Investigators attempted to conduct a drive-by surveillance of the
                   residence to allow for observation of the front of the property and
                   identify any vehicles present at the residence. While attempting to
                   drive by the front of the residence at a speed which would allow for
                   investigators to observe license plates attached to vehicles parked in
                   front of the residence, RICHARDSON appeared outside of the
                   residence to monitor the activity of the surveilling officer. The officer
                   attempted to park in a driveway located across the street from
                   RICHARDSON’s residence. RICHARDSON and a female associate

                                                                                         40
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 41 of 68 PageID #: 168
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 41 of 68 PagelD
                                    #: 60



                  then got into a vehicle and drove towards the officer. RICHARDSON
                  and the female associate turned into the driveway that was occupied
                  by the EPD&VCTF surveillance officer.      RICHARDSON and his
                  female associate then proceeded to ask questions to the surveilling
                  officer as to their presence in the area. This incident demonstrates
                  the difficulty that exists in attempts to surveil RIChARDSON’s
                  residence. Due to the geographic location of the residence, the only
                  vantage point from which one could see the front of the residence
                  would be to remain stationary on the road directly in front of the
                  residence where his driveway meets Hostler Road. An attempt to gain
                  a vantage point from that location was met with immediate counter
                  surveillance   efforts   by   RICHARDSON      in   approaching   the
                  EPD&VCTF surveillance vehicle.


             B.   During the months of March and April, 2019, EPD&VCTF conducted
                  physical surveillance of RICHARDSON’s clothing store known as the
                  “Fashion Factory” in Ranson, WV. During this captioned time period,
                  RICHARDSON’s vehicle was observed multiple times to be parked in
                  a lot behind the store. However, officers were not able to observed
                  RICHARDSON meeting with other individuals inside of the store or
                  determine what activities RICHARDSON was engaging in while in
                  the store.


             C.   On May 13, 2019, EPD&VCTF officers attempted to conduct physical
                  surveillance at RICHARDSON’s Harpers Ferry residence after
                  completing a controlled drug purchase using Cl-FORTY. Surveillance
                  officers were able to determine that a red colored Nissan Altima
                  bearing a West Vfrginia registration had left the vicinity of
                  RICHARDSON’s residence. Because surveillance officers were not
                  able to sit in a fixed location with a vantage point allowing for
                                                                                    tl]
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 42 of 68 PageID #: 169
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 42 of 68 PagelD
                                    #: 61



                 observation of RICHARDSON’s residence.         The surveillance units
                 were not able to observe the vehicle until it had turned onto a main
                 road that intersects Hostler Road. At this time, a surveillance officer
                 attempted to follow the vehicle as it traveled towards Charles Town,
                 WV. Because the vehicle was being followed by surveillance officers
                 from a remote area near Hostler Road for a distance to Charles Town,
                 WV, surveillance was terminated on the vehicle to avoid suspicion
                 and the chance of jeopardizing the investigation.        The vehicle’s
                 registration returned to a Post Office Box located in Summit Point,
                 WV.   Investigators were not able to identi~ the vehicle’s location
                 subsequent to terminating the surveillance.


            D.   On    May   22,   2019,   EPD&VOTF      officers   conducted   physical
                 surveillance   subsequent to a controlled drug purchase from
                 RICHARDSON. Surveillance officers obtained a vantage point on a
                 bridge located on a road that crossed over Hostler Road, Harpers
                 Ferry, WV by staging a disabled vehicle incident on the shoulder of
                 the bypass bridge. Due to the volume of traffic on the bridge and
                 danger associated with remaining stationary on the bridge, officers
                 were only able to maintain this surveillance vantage point for a
                 limited period of time. Officers were able to observe a silver colored
                 Dodge minivan parked in the driveway of RICHARDSON’s residence.
                 Two occupants were observed leaving RICHARDSON’s residence and
                 entering the captioned minivan. The vehicle was then followed by
                 EPD&VCTF surveillance officers as it left RICHARDSON’s residence
                 and traveled from Harpers Ferry, WV to Ranson, WV.                  At
                 approximately 2045 EST, the vehicle was stopped by a Jefferson
                 County Sheriffs Office Deputy for a traffic infraction. BRAHEEM
                 was an occupant of the vehicle. Uniformed officers conducting the
                 traffic stop were granted consent to look into the vehicle. However,

                                                                                     42
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 43 of 68 PageID #: 170
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 43 of 68 PagelD
                                    #: 62



                officers were not able to conduct a full search of the vehicle for
                narcotics or other contraband in a manner that would not potentially
                jeopardize the ongoing drug investigation.        BRAHEEM informed
                officers conducting the traffic stop that he was on his way back to
                Martinsburg from shopping. Officers did not attempt to interview
                BRAHEEM during this traffic stop for fear of divulging the fact that
                he had been observed leaving RICHARDSON’s residence in Harpers
                Ferry, WV.


           E.    RICHARDSON has frequented the Charles Town Casino located in
                 Charles Town. WV, several times during the course of this
                 investigation. During the visits to the casino, EPD&VCTF officers
                 have made multiple attempts to conduct physical surveillance of
                 RICHARDSON in coordination with the use of the casino’s video
                 surveillance systems.        However, investigators have not obtained
                 evidence through this surveillance that would accomplish the goals
                 of this     investigation.      RICHARDSON has       been   extremely
                 conscientious of surveillance making physical surveillance inside of
                 the casino difficult. As such, investigators have attempted to use the
                 casino’s video surveillance system to follow RICHARDSON inside of
                 the casino during his visits. Although the casino has several cameras
                 that monitor the activity around the gaming areas of the casino floor,
                 the cameras do not have a full view of the entire casino and
                 RICHARDSON often times moves through locations where video
                 coverage is not available such as in restrooms. Additionally, the
                 casino’s video surveillance system does not capture audio thus
                 investigators are not able to monitor RICHARDSON’s conversations
                 that he has with other patrons in the casino. Examples of efforts to
                 surveil RICHARDSON’s casino visits are noted as follows


                                                                                    43
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 44 of 68 PageID #: 171
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 44 of 68 PagelD
                                     #: 63



                     i.    On August       ~,    2019, EPD&VCTF officers conducted
                           surveillance of RICHARDSON as he was observed entering
                           the Charles Town Casino in Charles Town, WV. Utilizing
                           the casino’s video surveillance system, RICHARDSON can
                           be observed engaging in gambling activity within the
                           gaming area of the casino. RICHARDSON is also observed
                           engaging in conversations with several unidentified
                           individuals however, the content of these conversations is
                           not known to investigators. Investigators were not able to
                           confirm the purpose of RICRARDSON’s travel to the
                           casino on this date.


                     ii.   On August 3, 2019, EPD&VCTF officers conducted
                           surveillance of RICHARDSON as he was observed
                           returning to the Charles Town Casino in Charles Town,
                           WV.       Utilizing the casino’s video surveillance system,
                           RICHARDSON can be observed in the gaming area of the
                           casino.     RICHARDSON is also observed engaging in
                           conversations        with   several   unidentified   individuals
                           however, the content of these conversations is not known
                           to investigators. Investigators were not able to confirm the
                           purpose of RICHARDSON’s travel to the casino on this
                           date.


            F.    On August 3, 2019, EPD&VCTF surveillance officers conducted a
                  physical surveillance of RICHARDSON’s store “Fashion Factory”
                  and observed the store to appear to be closed and vacant. On the
                  same date, surveillance officers conducted a drive by surveillance of
                  RICHARDSON’s residence,                              [larpers Ferry, WV,
                  in an effort to observe vehicles and or subjects present at the

                                                                                        44
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 45 of 68 PageID #: 172
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 45 of 68 PagelD
                                     #: 64



                  residence.   A blue Cadillac 4 door sedan bearing West Virginia
                  registration 64E310 was observed to be parked adjacent to the
                  residence at the top of the driveway area. Surveillance officers were
                  not able to establish a fixed location to sit and conduct additional
                  surveillance due to the geographic location of the residence and
                  without drawing the attention of any occupants located in
                  RICHARDSON’s residence.


            G.    On September 4, 2019, EPD&VCTF investigators attempted to
                  coordinate the monitoring of communications occurring over TT2
                  with physical surveillance of RICHARDSON who had engaged in
                  conversation indicating that he was planning to travel from Harpers
                  Ferry, WV to IVlartinsburg, WV. Surveillance officers observed two
                  vehicles exit RICHARDSON’s residence in Harpers Ferry, WV. The
                  two vehicles traveled in tandem towards Charles Town, WV where
                  one of the vehicles, a blue Jeep Cherokee style vehicle continued to
                  travel around the Charles Town area while the second vehicle, a
                  Toyota 4-Runner confirmed to be operated by RICHARDSON,
                  continued traveling on obscure, back roads between Charles Town
                  and Martinsburg in an effort to prevent law enforcement
                  surveillance efforts. This effort to thwart surveillance officers was
                  apparent in a text message from RICHARDSON (TT2) sent to the
                  unidentified individual with whom he intended to meet in
                  Martinsburg in which he stated “Cmn off back road had to take
                  detour   police.”    EPD&VCTF investigators        are   aware   that
                  RICHARDSON is referring to traveling on the obscure back roads to
                  avoid police surveillance and detection.


            H.    On September 13, 2019, YOUNG (CP16) and RICHARDSON (TT2)
                  engaged in a text message conversation, in continuance of the

                                                                                     45
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 46 of 68 PageID #: 173
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 46 of 68 PagelD
                                    #: 65



                 captioned 9/12/2019 conversation.       YOUNG told RICHARD SON
                 “0mw” referring to YOUNG traveling on his way to West Virginia
                 from Baltimore, MD, RICHARDSON advised that he is not available
                 to meet until after 5:00 p.m. because he is in school. Later in the day,
                 YOUNG sent a text message to RICHARDSON (TT2) advising “Here
                 wait on u at 5” which indicates that YOUNG is in West Virginia and
                 will wait to meet with RICHARDSON to get the POP around 5:00pm.
                 RICHARDSON responded, “Hey my girl left tht on the porch in the
                 cooler for u Incase I’m not back by 5 it’s in a gallon milk jug.”
                 RICHARDSON is advising that his girlfriend left the POP in a gallon
                 milk jug inside of a cooler on RICHARDSON’s porch. EPD&VCTF
                 surveillance officers utilized the captioned interceptions along with
                 precision location data obtained for YOUNG’s telephone (CP16) to
                 observe YOUNG travel to RICHARDSON’s residence located on
                 Hostler Road, Harpers Ferry, WV. YOUNG removed the milk jug
                 referenced by RICHARDSON from the cooler located on the porch of
                 the residence and drove away from the residence.          Shortly after
                 leaving the residence, EPD&VCTF officers facilitated a traffic stop
                 to be conducted by the West Virginia State Police (WVSP) based on
                 the fact that YOUNG was operating a vehicle with expired tags.
                 WVSP officers utilized a law enforcement, drug detection K~9 around
                 the vehicle being operated by YOUNG. The K-9 unit alerted to the
                 presence of narcotics and the vehicle was then searched by WVSP.
                 Officers recovered the aforementioned milk jug containing PCP
                 (positive field test), vials, and stamps for “soaking” the POP.
                 YOUNG was arrested by the WVSP for possession with intent to
                 distribute narcotics. EPD&VCTF investigators did not attempt to
                 interview YOUNG subsequent to his arrest in an effort to avoid
                 alerting YOUNG        and   RICHARDSON to          law    enforcement’s
                 awareness of the POP being taken from RICHARDSON’s residence.

                                                                                       46
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 47 of 68 PageID #: 174
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 47 of 68 PageD
                                     #:66



                   Alerting YOUNG to the knowledge gleaned by law enforcement
                   regarding the PCP would jeopardize RICHARDSON’s use of TT2 and
                   thwart the EPD &VCTF’s ability to utilize interceptions of TT2 to
                   accomplish the investigative goals of identifying RICHARDSON’s
                   source of heroin and crack cocaine supply.        Furthermore, when
                   WVSP officers removed the liquid PCP from YOUNG’s vehicle,
                   YOUNG advised that he did not know what the substance was.
                   Based on intercepted communications between RICHARDSON (TT2)
                   and YOUNG (CP16), it is evident to investigators that YOUNG was
                   aware of the identification of the substance contained in the “milk
                   jug” and was demonstrating his untruthfulness to law enforcement.


   66. EPD&VCTF investigators have learned, based on the geographic location of
       RICHARDSON’s residence and counter~surveillance efforts by RICHARDSON as
       noted in previous surveillance efforts, that continued surveillance will alert
       RICHARDSON to law enforcement interest in his activity and the activity of his
       DTO. Furthermore, based on the knowledge and experience of your affiant, it is
       understood that drug trafficking organizations often conduct their illegal
       activities in which extended physical surveillance by law enforcement officers has
       a higher risk of exposing the presence of the investigation to target subjects. It
       also poses a risk to officer safety because this DTO has demonstrated a propensity
       for violence and is known to be in possession of firearms.


   67. Investigators in the case intend to continue conducting physical surveillance in
       order to positively identify additional associates of the DTO, as well as sources of
       supply. I believe that continued surveillance done in conjunction with electronic
       surveillance will achieve these objectives and lead to the seizure of drugs and
       assets. When surveillance can be planned and conducted with prior knowledge
       of the TARGET SUBJECTS’ whereabouts and intentions, tactics can be employed


                                                                                        47
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 48 of 68 PageID #: 175
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 48 of 68 PagelD
                                    #: 67



       to minimize the TARGET SUBJECTS’ awareness of surveillance and therefore
       be more productive.




                                     Undercover Agents


   68. Due to the violence associated with this DTO, any efforts to attempt to utilize an
       undercover agent pose a significant risk to the safety of the officer. Additionally,
       the EPD&VCTF has conducted multiple controlled purchases of narcotics from
       members of this DTO utilizing confidential informants who have established
       historical relationships with target subjects in this investigation.        As the
       confidential informants developed by the EPD &VCTF have been effective in
      purchasing x~arcotics from members of the DTO, they have not been able to
       discuss information with the target subjects which would accomplish the goals of
       this investigation. Specifically, the target subjects have not shown a willingness
       to discuss stash house locations, methods being utilized to conceal drug proceeds,
       methods of trafficking the narcotics into West Virginia, or the hierarchy of the
       DTO as it relates to West Virginia and other states where members of this DTO
       may reside. I do not believe that the use of undercover law enforcement agents,
      can achieve the goals of this investigation.


                                      Search Warrants


   69. Search warrants have been attempted in this investigation and have failed to
      fulfill the goals of this investigation, Specifically, the EPD&VCTF executed a
      search warrant on February 7, 2019, on the residence and vehicle being utilized
      by ALVIN and VINCENT. A search of the vehicle incident to ALVIN’s arrest
      yielded three (3) bags of suspected crack cocaine and one (1) bag of suspected

                                                                                        48
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 49 of 68 PageID #: 176
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 FUed 09/23/19 Page 49 of 68 PagelD
                                     #: 68



       heroin.   EPD&VCTF officers sought and obtained a search warrant for the
       residence being used by ALVIN and VINCENT which yielded clothing items
       consistent with clothing observed during the January 31, 2019 controlled drug
       purchases, a handgun magazine containing eight rounds of A0 caliber
       ammunition, digital scales, marijuana, and thirty-three shotgun rounds.
       VINCENT was interviewed during the execution of the search warrant and
       advised the narcotics which were in the possession of ALVIN in the vehicle during
       his arrest, were supplied to him by “Wave” (RICHARDSON). VINCENT also
       provided deceptive information to investigators regarding ALVIN’s role in the
       aforementioned drug-related homicide as well as to her role in the DTO. ALVIN
       was taken to the Martinsburg Police station for further questioning where he
       provided investigators with a verbal confession to the murder which had occurred
       on February 3. 2019. ALVIN did not discuss the hierarchy of his DTO, did not
       provide investigators with any intelligence related to the methods used to conceal
       drug proceeds, locations of stash houses, or methods used to traffic narcotics into
       West Virginia. ALVIN advised that he was confessing to the murder only in an
       effort to protect VINCENT who was pregnant with their child.          This search
       warrant was minimally effective in establishing that this DTO was responsible
       for acts of violence and was responsible for selling both crack cocaine and heroin.
       This search warrant did not accomplish the goals of the investigation that have
       been stated multiple times throughout this affidavit. While I believe that search
       warrants may produce some evidence of criminal and/or narcotics-related
       activity, search warrants would not be effective at achieving the larger goals of
       this investigation. During the course of the investigation, I have learned that
       members and associates of the DTO do not keep large quantities of narcotics
       and/or other contraband in locations where they stay. RICHARDSON has been
       observed by the EPD&VCTF on multiple occasions to travel from his clothing
       store “Fashion Factory” to meet with individuals at the Charles Town Casino in
       areas where investigators are not able to conduct physical surveillance. Although
       casino security cameras monitor much of the casino floor, the cameras do not

                                                                                       49
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 50 of 68 PageID #: 177
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 50 of 68 PagelD
                                    #: 69



       allow investigators to monitor conversations that RICHARDSON has with
       individuals inside of the casino nor do the cameras cover all areas of the casino
       where RICHARDSON frequents to include the restroom of the casino. A search
       warrant on the Charles Town Casino would not be practical nor would it allow
       investigators to accomplish all goals of this investigation.


   70. On September 4, 2019, the EPD&VCTF sought and obtained a local search
       warrant for the residence identified as                             Inwood, WV.
       Probable cause for the search warrant was obtained through five controlled
       purchases of powder cocaine made by 01-43 from HESS which occurred on August
       12, 15. 27, 29, and September 4. 2019. During each of the controlled cocaine
       purcliases, HESS was surveilled by the EPD&VCTF to travel from her residence
       to the Midshipmans Drive address to obtain cocaine to then sell to CI-43 as Part
       of the controlled drug purchase.     To identify HESS’s cocaine supplier and to
       possibly intervene in HESS and RICHARDSON’s plan to conduct a robbery of
       I-lESS’s cocaine supplier (later confirmed to be HALLACK), the EPD&VCTF
       sought and obtained a state search warrant which was issued by the Berkeley
       County (WV) Magistrate Court on September 4, 2019. On September 5, 2019,
       members of the EPD&VCTF along with uniformed members of the Martinsburg
       Police Department and Berkeley County Sheriffs Office attei~pted to execute the
       search warrant on                             ~nwood, WV. After knocking, clearly
       announcing a law enforcement presence and purpose at the residence, and
       waiting a reasonable amount of time, officers made entry into the residence and
       encountered HALLACK, who fired multiple shots from a semi-automatic
       handgun at the searching officers. After an extended period of barricade by
       HALLACK, he eventually surrendered to officers and was arrested by the
       Berkeley County Sheriffs Office for attempted murder of police officers.
       EPD&VCTF investigators did not recover narcotics during the aforementioned
       search warrant and believe that HALLACK may have destroyed drug evidence
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 51 of 68 PageID #: 178
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 FUed 09/23/19 Page 51 of 68 PagelD
                                     #: 70



        during the extended “stand-off’ period with law enforcement officers that lasted
        for approximately forty-five minutes.


    71. In any case, it is unlikely that the use of search warrants, in and of themselves,
       would meet the goals and objectives of this investigation. Evidence seized would
       only implicate the individual directly associated with it, and not the entire
       organization.   Finally, in order to achieve maximum effectiveness, a search
       warrant must be coordinated with information concerning the immediate
       whereabouts of the sought-after evidence.        This is best achieved with the
       interception of communications.          Intercepted communications can inform
       investigators of the immediate presence of drugs, weapons or other contraband
       in a timely manner. A search warrant could then follow. The use of these two
       techniques in conjunction with one another is the most effective way to seize
       contraband, secure evidence, and ultimately provide evidence against gang
       members, which will disrupt or dismantle their criminal organization.


   72. In addition, using subpoenas or warrants to compel the service provider to obtain
       stored copies of previously sent or received electronic communications is not an
       adequate substitute for real-time interception.     The service providers do not
       retain historical copies of the electronic communications and as such, real time
       interception of electronic communications is necessary to allow investigators to
       make timely use of the information that may relate to an imminent delivery of
       contraband or conduct in furtherance of the TARGET OFFENSES.


                        Interviews/Grand Jury Subpoenas/Immunity


   73, Interviews have been conducted during the course of the investigation that have
       been effective in gathering information on the membership and operation of the
       OTO. Sonic of the interviews have also led to the recruitment of a few of the
       aforementioned confidential sources who have been used during this case.

                                                                                       51
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 52 of 68 PageID #: 179
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 52 of 68 PagelD
                                    #: 71



       However, as described above, those confidential sources have taken this
       investigation as far as it can go, and it is short of meeting the investigation’s
       prosecutorial goals and objectives. Additionally, other attempts at interviewing
       DTO members have proven entirely futile.


   74. On February 7, 2019, VINCENT was interviewed during the execution of the
       search warrant noted previously in this affidavit.       VINCENT advised the
       narcotics which were in the possession of ALVIN in the vehicle during his arrest,
       were supplied to him by “Wave”, known by investigators to be RICHARDSON,
       but could not provide a true name for “Wave.” VINCENT was not forthright with
       information related to follow up questions regarding “Wave” to include but not
       limited to, the location of his residence, type of vehicles used, and telephone
       number.    VINCENT also provided deceptive information to investigators
       regarding ALVIN’s role in the aforementioned drug related homicide and her own
       role as part of the DTO that ALVIN was involved with. The information provided
       by VINCENT to investigators was inadequate to further the investigation as she
       was not able to provide a true identification of RICHARDSON, the hierarchy of
       the DTO, methods used to traffic narcotics into West Virginia, methods used by
       the DTO to conceal drug proceeds, and other listed goals of this investigation.
       The EPE&VCTF made a controlled purchase of S100 worth of heroin from
       VINCENT on February 8, 2019 and arrested her immediately following the
       controlled drug buy.    Investigators attempted to interview VINCENT again
       subsequent to the February 8, 2019 arrest however she was not cooperative and
       would not provide any additional information regarding her source of heroin
       supply. The interviews of VINCENT failed to further the investigation of this
       DTO and achieve the goals set forth in this affidavit.


    75. Subsequent to ALVIN’s arrest on February 7. 2019, ALVIN was taken to the
       Martinsburg Police     station for further questioning where he provided
       investigators with a verbal confession to the murder which had occurred on

                                                                                      52
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 53 of 68 PageID #: 180
Case 3:19-mc-00043-GMG *SEALED* Document 1~3 Filed 09/23/19 Page 53 of 68 PagelD
                                    #:72



       February 3, 2019. ALVIN did not discuss the hierarchy of his DTO, did not
       provide investigators with any intelligence related to the methods used to conceal
       drug proceeds, locations of stash houses, or methods used to traffic narcotics into
       West Virginia. ALVIN advised that he was confessing to the murder only in an
       effort to protect VINCENT who was pregnant with their child. The interviews of
       ALVIN failed to further the investigation of this DTO and achieve the goals set
       forth in this affidavit.


   76. Attempting to interview additional persons associated with this investigation
       would also have the effect of alerting the TARGET SUBJECTS and others,
       thereby compromising the investigation and resulting in the possible destruction
       or concealment of documents and other evidence. Additionally, if the TARGET
       SUBJECTS are alerted to the government’s investigation, they may flee the
       jurisdiction in order to avoid apprehension and prosecution.


   77. Based upon my training and experience, I do not believe a Grand Jury
       investigation using subpoenas would be successful for the following reasons:


                    a.     subjects of the investigation, such as RICHARDSON, ALVIN,
                           VINCENT, HESS, MOSBY, BRAHEEM, JENKINS and
                           THEODORE, YOUNG if called to testify, would most likely
                           invoke their Fifth Amendment privileges;


                    b.     it would likewise be unwise to seek Grand Jury immunity for
                           any of the subjects as it might foreclose prosecution of the
                           most culpable people; and


                    c.     most of the individuals who have been identified in this
                           investigation participate in various forms of illegal activities


                                                                                          53
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 54 of 68 PageID #: 181
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 54 of 68 PagelD
                                    #: 73



                          and would likely lie under oath unless confronted with facts
                          that would force them to tell the truth.


   78. Currently, I am not aware of any person who could be subpoenaed before the
       Grand Jury or interviewed who would provide significant and truthfril evidence
       to prove the on-going suspected crimes identified in this affidavit. Moreover, the
       use of Grand Jury techniques, like search warrants described above, would alert
       RICHARDSON, BRAHEEM, THEODORE, HESS, MOSBY, YOUNG, JENKINS
       and their co-conspirators, both known and unknown, to the existence of this
       investigation.   At a minimum, this would lead RICHARDSON and his co
       conspirators to be more circumspect in their dealings. Thus, I believe that these
       techniques, in particular, are likely to impede the government’s investigative
       objectives at this time.


   79. Subsequent to the arrest of HALLACK, EPD&VCTF officers did not attempt to
       interview him since he was placed under arrest for attempted murder of law
       enforcement officers and not a narcotics violation. Additionally, investigators
       believe that an attempt to interview HALLACK regarding his involvement with
       narcotics andlor his knowledge of RICHARDSON would most likely have
       jeopardized the ongoing investigation of RICHARDSON and his criminal
       organization.



    80. Subsequent to the arrest of YOUNG, EPD&VCTF officers did not attempt to
       interview YOUNG since he had informed the arresting officers that he did not
       know the contents of the “milk jug” container that was removed from his vehicle
       during the 09/13/2019 traffic stop noted previously in this affidavit. Intercepted
       communications occurring over TT2 between RICHARDSON and YOUNG reveal
       that YOUNG was aware of the substance and thus was attempting to thwart the
       arresting officers by being untruthful. Additionally, EPD&VCTF officers did not


                                                                                         54
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 55 of 68 PageID #: 182
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 55 of 68 PageD
                                    #: 74



       attempt to interview YOUNG as doing so would jeopardize the investigation by
       revealing law enforcement’s awareness of RICHARDSON’s residence and drug
       activity occurring at RICHARDSON’s residence. Alerting RICHARDSON would
       most likely cause him to discontinue his use of TT2 and hinder law enforcement
       efforts to identify RICHARDSON’s source of heroin and crack cocaine.




                                       Trash Searches


    81. EPD&VCTF investigators did not attempt to conduct a trash pull at
       RICHARDSON’s residence for reasons similar to those noted in the difficulty in
       conducting physical surveillance of the residence. RICHARDSON’s residence is
       located in a remote area and he has demonstrated his awareness of activity
       occurring in the front of the residence to include vehicles driving by the residence.
       RICHARDSON’s trash cans are located in an area where attempting to retrieve
       the trash would require investigators to trespass on his property and risk
       detection, Furthermore, trash searches are not effective in fully identifying the
       participants and scope of a narcotics conspiracy. Narcotics trafficking is not a
       document intensive crime, so although trash searches may reveal the phone
       numbers and monikers of some conspirators, or the occasional writing related to
       the finances behind a particular drug transaction, they will not fulfill the goals of
       this investigation.     For these reasons, along with the aforementioned
       complications associated with the location where RICHARDSON resides, a trash
       search was not attempted.


                     Attempted Use of Other Surveillance Techniques


    82. In or around March 2019, investigators learned that RICHARDSON was being
       monitored by the West Virginia Probation Office by way of GPS ankle monitoring
                                                                                         55
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 56 of 68 PageID #: 183
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 56 of 68 PageD
                                     #: 75



       device, as a condition of his probation status. Between March 2019 through
       approximately June 2019, RICHARDSON was only authorized by the probation
       office to have regular travel to and from his residence on Hostler Road, Harpers
       Ferry and his clothing store located in Ranson,WV. Additional conditions set by
       the probation office, to include authorized travel to grocery stores and family
       visits in areas other than his residence, were monitored by the West Virginia
       Probation Office. EPD&VCTF investigators do not have regular access to the
       system used by the probation office to monitor RICHARDSON’s ankle monitor.
       No requests have been made by the EPD&VCTF to obtain access to the captioned
       monitoring system because doing so would most likely require a search warrant
       and would divulge the investigation to additional individuals that would make
       maintaining operational sensitivity unnecessarily difficult.        Additionally,
       RICHARDSON did not appear to violate the restrictions set by the probation
       office based on the fact that restrictions were lifted in or around July 2019 to
       allow RICHARDSON to travel freely within Berkeley County and Jefferson
       County, WV.


    83. On April 10, 2019, the EPD&VCTF established fixed video surveillance at a
       clothing store, “Fashion Factory” located at the intersection of 101 S. Mildred
       Street Ranson, WV, The store was identified by investigators as belonging to
       RICHARDSON         through    business    records    and   confirmed     through
       RICHARDSON’s social media account identified on Facebook. The fixed video
       surveillance unit allowed investigators to observe RICHARDSON arriving at the
       store, leaving the store, and at times, meeting with individuals outside of the
       store. During times where RICHARDSON was observed to meet with individuals
       outside of the store, investigators were not able to confirm the purpose of the
       meetings, content of the meetings, or allow investigators to accomplish the goals
       of this investigation and dismantle this organization.




                                                                                     56
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 57 of 68 PageID #: 184
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 57 of 68 PagelD
                                    #: 76



   84. On June 26, 2019, the EPD&VCTF sought and obtained a GPS geolocation search
      warrant in the Northern District of West Virginia (3:19MJ81) for BRAHEEM’s
      cell phone (CP2).    The GPS locations received from CP2 although useful in
      monitoring the general location of BRAHEEM’s phone, fail to provide
      investigators with the nature or purpose of travel to specific locations.
      Additionally, the locations provided often times have a margin of error that places
      the phone (CP2) within an area that is too large for investigators to locate
      BRAHEEM in a timely manner and observe meeting locations or persons with
      whom he meets with. Physical surveillance coordinated with GPS geolocation
      information from CP2 has revealed that BRAHEEM has traveled several times
      to RICHARDSON’s residence and then back to Martinsburg, WV. However, this
      information does not allow investigators to determine the nature of the meetings
      between BRAHEEM and RICHARDSON or allow investigators to accomplish the
       goals of this investigation and dismantle the DTO.


   85. On July 2, 2019, the EPD&VCTF established fixed video surveillance at
       RICHARDSON’s residence located at                              Harpers Ferry, WV.
       The fixed video surveillance location point only allowed investigators to observe
       a section of the middle of RICHARDSON’s driveway. Investigators were not able
       to use the fixed video surveillance to observe the front of RICHARDSON’s house
       or the area where RICHARDSON parks his vehicles. Because investigators are
       not able to use the fixed video surveillance location at RICHARDSON’s residence
       to observe activity that occurs inside or near the residence, this fixed surveillance
       location fails to accomplish the goals of this investigation and dismantle this
       organization.



   86. On September 5, 2019, the EPD&VCTF sought and obtained a search warrant
       (3:19~MJJO4) in the Northern District of West Virginia, to collect precision
       location data associated with the cell phone being utilized by YOUNG (CP16).


                                                                                         57
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 58 of 68 PageID #: 185
 Case 3:19-rnc-00043-GMG *SEALED* Document 1-3 Fifed 09/23/19 Page 58 of 68 PagelD
                                      #: 77



       The collection of this precision location data assisted investigators in locating and
       arresting YOUNG subsequent to picking up the “milk jug” of liquid PCP from
       RICHARDSON’s         residence.       Although     arresting   YOUNG        removed
       RICHARDSON’s supplier of PCP, YOUNG has not been determined to be
       RICHARDSON’s source of heroin or crack cocaine. As such, the arrest of YOUNG
       did not accomplish the goals of this investigation to ultimately dismantle
       RICHARDSON’s drug trafficking organization.             Investigators believe that
       continued interception of TT2 will ultimately reveal RICHARDSON’s sources of
       heroin and crack cocaine and thus are seeking authority for continued
       interception of the TARGET TELEPHONE.



    87. On September 9, 2019, the EPD&VCTF sought and obtained search warrants
       (3:19-MJ-109 and 319~MJ110) in the Northern District of West Virginia, to place
       GPS tracking devices on two vehicles observed to be operated by RICHARDSON
       while engaging in drug distribution activities. A GPS tracker was successfully
       installed by the EPD&VCTF on a Toyota 4-Runner, operated by RICHARDSON,
       on September 10, 2019 in Martinsburg, WV. Investigators have been able to use
       the installed GPS tracker tQ monitor general direction of travel engaged in by
       RICHARDSON while operating the Toyota 4-Runner.                   Additionally, the
       EPD&VCTF has learned of a location in Martinsburg, WV where RICHARDSON
       is attending a barbering school. The identification of the barber school location
       was obtained via physical surveillance conducted through coordinated use of the
       data obtained from the GPS tracking device installed by the EPD&VCTF. The
       tracking device has not allowed investigators to confirm RICHARDSON’s
       purpose for travel, who he meets with to obtain narcotics for further re
       distribution, or the location of his stash house(s). Furthermore, the GPS tracking
       device provides investigators with an approximate location of RICHARDSON’s
       vehicle yet not an exact location. The tracking device does not allow investigators




                                                                                         58
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 59 of 68 PageID #: 186
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 59 of 68 PagelD
                                    #: 78



       to determine RICHARDSON’s location during times when he exits his vehicle to
       travel on foot or in another vehicle other than the monitored Toyota 4-Runner.


   88. On July 30, 2019, the EPD&VCTF sought and obtained a GPS geolocation search
       warrant   in     the   Northern   District   of West   Virginia   (3:19MJ89)    for
       RICHARDSON’s cell phone (TT2~. Collection of GPS geolocation information was
       authorized to continue after being sought and obtained in conjunction with
       interception of wire and electronic communications of TT2 (3:19-MC33),
       authorized on 08/27/2019. The GPS locations received from TI’2 although useful
       in monitoring the general location of RICHARDSON’s phone, fail to provide
       investigators with the nature or purpose of travel to specific locations.
       Additionally, the locations provided often times have a margin of error that places
       the phone (TT2) within an area that is too large for investigators to locate
       RICHARDSON in a timely manner and observe meeting locations or persons with
       whom he meets with. Therefore, I do not believe the use of alternative
       surveillance equipment, even if successful, would satisfy the goals and objectives
       of the investigation. Location information for TT2 is being sought in conjunction
       with the instant application.



     Pen Registers, Trap and Trace Devices, Toll Analysis and Subscriber Information


   89. Court orders have been issued authorizing the installation and use of a pen
       register and trap and trace device on the TARGET TELEPHONE and other
       telephones related to this investigation. Agents in this investigation will continue
       to use pen registers, trap and trace devices, and toll record analysis during this
       investigation.     Pen register and toll information provide frequency and
       identifying information regarding calls made from a particular telephone. This
       technique, however, will only provide agents with a list of numbers called and
       will not establish the identities of all the persons called or the contents of the


                                                                                        59
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 60 of 68 PageID #: 187
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 60 of 68 PagelD
                                     #: 79



        conversations.   Moreover, based on my training and experience, I know that
        narcotics traffickers often subscribe to telephones in fictitious names or use the
        names of family members and other associates when subscribing to phone service
        in an effort to thwart law enforcement investigation of their illegal activities.


    90. A trap and trace device is simply a complement of a pen register device.            It
       identifies the telephone number of any telephone that has dialed the subject
       phone, but it is also subject to the same limitations of a pen register. For all the
       reasons stated above, pen register and trap and trace devices and toll analysis
        are all valuable investigative tools, but will not by themselves achieve the goals
       of the government’s investigation.


                                      Mail Cover Requests


    91. “Mail covers” are a service provided by the United States Postal Service whereby
       a list of all the sender and receiver names and addresses on each piece of mail
       received at a particular location can be obtained. The list is compiled by the mail
       carrier who would deliver the mail to the target location, and then the list would
       be provided to a United States Postal Inspector, who would provide the list to the
       EPD&VCTF investigators. In April 2019, a thirty-day mail cover was requested
       by the EPD&VCTF. The thirty-day male cover initiated 05/28/2019, ended on
       06/26/2019, and covered individuals receiving mail at RICHARDSON’s residence
                            Harpers Ferry, WV. The mail cover yielded no information
       pertinent to this investigation and, therefore, was not effective in satisfying the
       goals of this investigation.


    92. On April 25, 2019, the EPD&VCTF obtained an administrative subpoena for
       Federal Express (FedEx) and United Postal Service (UPS) to obtain delivery
       information for packages received at RICHARDSON’s residence,
            Harpers Ferry, WV and at RICHARDSON’s “Fashion Factory” store located

                                                                                            60
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 61 of 68 PageID #: 188
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 61 of 68 PagelD
                                    #: 80



       at 101 S. Mildred Street Ranson, WV. The subpoena allowed investigators to
       review tracking label information for packages delivered by FedEx and UPS.
       FedEx tracking information was obtained between the dates of 04/01/18 through
       05/21/19.     UPS tracking information was obtained between the dates of
       04/01/2018 through 04/24/2019.       On 05/22/2019 the EPD&VCTF obtained an
       administrative subpoena to capture tracking information for packages delivered
       to RICHARDSON’s residence via “FedEx Ground.”               FedEx Ground tracking
       information was obtained for the dates of 04/01/2018 through 04/24/2019. The
       subpoena responses yielded no information pertinent to this investigation and,
       therefore, ‘#ere not effective in satis~ring the goals of this investigation.


                                        Other Wiretaps


   93. On 11/06/2018, the United States District Court for the Northern District of West
       Virginia issued an order (3:18MJ103) authorizing the interception of wire and
       electronic communications to and from a cellular telephone bearing the number
       240-586-3412, used by ARMSTEAD CRAIG.                 Interceptions terminated on
       12/05/2018.    CRAIG, ARAMBURO, and JENKINS were intercepted over the
       phone. JENKINS was identified as a drug “tester” in the previous EPD&VCTF
       investigation known as OPERATION TRIPLE CROWN. JENKINS has been
       observed as a driver of ARAMBURO during a controlled drug purchase conducted
       by the EPD&VCTF in the instant investigation. Furthermore, the investigation
       conducted by the EPD&VCTF of CRAIG and ARAMBURO which involved the
       use of wire and electronic interception was insufficient in allowing investigatots
       to fully achieve the       goals of the instant investigation.            Specifically,
       RICHARDSON was not intercepted over telephones being utilized by CRAIG and
       ARAMBURO and thus the EPD&VCTF was not able to identify RICHARDSON’s
       source of drug supply, stash house locations, methods of trafficking narcotics
       between states, or hierarchy of RICHARDSON’s drug trafficking organization.


                                                                                           61
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 62 of 68 PageID #: 189
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 62 of 68 PagelD
                                     #: 81



    94. On 08/27/2019, the United States District Court for the Northern District of West
       Virginia issued an order (3:19-MC-33) authorizing the interception of wire and
       electronic communications to and from       TT2. Your afflant is requesting the
       affidavit approved during the authorization of 319JVIC33 be incorporated into
       this instant affidavit.      Voice and electronic interception of TT2 began on
       08/27/2019 and is scheduled to terminate on 09/26/2019. Interceptions thus far
       occurring over TT2 have been productive in allowing investigators to confirm that.
       RICHARDSON is supplying other subjects, such as HESS. with redistributable
       amounts of heroin and crack cocaine.       Additionally, these interceptions have
       revealed to investigators that RICHARDSON is in possession of a large quantity
       of liquid PCP and is attempting to distribute PCP in the Northern District of West
       Virginia. The interceptions of TT2 to date, have not yet revealed the hierarchy
       of RICHARDSON’s drug organization. Interception of TT2 has yet to reveal a
       stash house     location for RIC1IARDSON~s         drug supply.     Furthermore,
       investigators have not learned the identity of RICHARDSON’s source of heroin
       and cocaine supply.        Although interceptions of TT2 reveal RICHARDSON’s
       suspected source of drug supply is most likely in New Jersey, the identity of the
       drug supplier has not yet been revealed to investigators. RICHARDSON has yet
       to make a communication over TT2 that indicates that he is low on drug supply
       and needs to resupply with his source. It is anticipated that RICHARDSON will
       need to resupply with heroin and cocaine during an authorized extension period
       for interception of TT2.


                                        Financial Investigation


    95. Money laundering is not an alleged target offense at this point in the
       investigation. Investigators are aware that RICHARDSON makes frequent visits
       to the Charles Town Casino in Charles Town, WV and it is believed that drug
       proceeds are most likely used during times when RICHARDSON gambles.
       However, investigators cannot confirm at this time that RICHARDSON is using

                                                                                      62
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 63 of 68 PageID #: 190
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 FUed 09/23/19 Page 63 of 68 PageD
                                    #: 82



      the casino to launder his money. Investigators feel that interception of his voice
      and electronic communications occurring over TT2 would reveal his purpose of
      travel to the casino and the nature of the meetings that he has while visiting the
      casino.
                                    MINIMIZATION


   96. All interceptions will be minimized in accordance with the minimization
      requirements of Chapter 119 of Title 18, United States Code, and all interceptions
      conducted pursuant to this Court’s Order will terminate upon the authorized
      objectives or, in any event, at the end of thirty (30) days measured from the date
      of the court’s Order. Monitoring of conversations will terminate immediately
      when it is determined that the conversation is unrelated to communications
      subject to interception under Chapter 119 of Title 18, United States Code.
      Interception will be suspended immediately when it is determined through voice
      identification, physical surveillance, or otherwise, that none of the TARGET
      INTERCEPTEES or any of their confederates, when identified, are participants
      in the conversation, unless it is determined during the portion of the conversation
      already overheard that the conversation is criminal in nature. If a conversation
      has been minimized, the monitoring agents will spot check to ensure that the
      conversation has not turned to criminal matters. Special attention shall be given
      to minimize all privileged communications.


   97. In the event that an intercepted conversation is in code or foreign language, and
       an expert in that foreign language is not reasonably available during the
      interception period, minimization may be accomplished as soon as practicable
       after such interception. In the event the translator is not a federal agent, the
      translator, whether a language-trained support employee or someone under
      contract with the government, will be under the direct supervision of a federal
       agent.


                                                                                      63
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 64 of 68 PageID #: 191
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 64 of 68 PagelD
                                     #: 83



    98. If, however, a translator is not reasonably available, the following after~the fact
        minimization procedures have been established, pursuant to Title 18, United
        States Code, Section 2518(5):


                  (a)    all such foreign language conversations will be intercepted and
                         recorded in their entirety;


                  (b)    as soon as practicable after such interception, these
                         conversations will be reviewed and minimized by a translator
                         under the guidance of a federal agent authorized to conduct the
                         interception, after which an English translation of the
                        pertinent criminal conversations will be furnished to the
                         supervising federal agent.


   99. All monitoring of electronic communications will be conducted in accordance with
        Chapter 119 of Title 18, United States Code. Each electronic communication (i.e.
       text message) will be reviewed over a secure system, and based on the identities
       of the sender and recipient and the content of the message, monitoring personnel
       will determine as soon as practicable after interception whether the text message
        appears to be relevant to the investigation or otherwise criminal in nature. If the
       message is not criminal in nature, the message will be marked “minimized” and
       not accessed by other members of the investigative team. If the message appears
       to be privileged, it will be marked “privileged” and secured from access by other
       members of the investigative team, If a text message appears to be relevant to
       the investigation or otherwise criminal in nature, it will be marked “now
       minimized” and may be shared with the other agents and monitors involved in
       the investigation. If a text message is marked “minimized” or “privileged,” it will
       not be disseminated to members of the investigative team. All intercepted text
       messages will be sealed with the court upon the expiration of the court’s Order
       authorizing the interception. It is anticipated that the monitoring location will

                                                                                        64
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 65 of 68 PageID #: 192
 Case 3:19-rnc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 65 of 68 PagelD
                                      #: 84



       not be staffed at all times, but will be staffed at regular hours, at which time
       intercepted communications will be monitored and read (including those
       intercepted at hours when the location was not staffed). However, even when
       unmanned, the monitoring location will be kept secured with access limited to
       only authorized monitoring personnel and their supervising agents.


    100.     Electronic communications over the target phone will be intercepted, pursuant
       to the Communications Assistance for Law Enforcement Act (“CALEA”), 47
       U.S.C. §    1001 et seq., in part through receipt from the service provider of “packet
       data,” an electronic data stream. That packet data stream, pursuant to CALEA,
       will be delivered to FBI’s electronic communications collection system, and when
       certain technology (including VoIMS, VoLTE, 4G, and others) is employed by the
       cellular service provider, that packet data stream will include a complete copy of
           all voice calls (which are wire communications) occurring over the target phone.
       Those voice calls in the packet data stream are duplicates of wire communications
       that may be intercepted through FBI’s wire communications collection system
           and minimized in real-time. The packet data, including the copies of voice calls,
           cannot be minimized in real-time. Therefore, FBI will utilize a filter program in
       its electronic communications collection system that will automatically identify
           and block voice calls (which are wire communications) from being intercepted by
           filtering them out of the electronic communications packet data stream before
           they enter the electronic communications collection system and are recorded. In
       the rare event that a voice call is not filtered out of the packet data stream and is
           recorded, the call will not be monitored or otherwise accessed through the
           electronic communications presentation system, and FBI will preserve and seal
           such communications in the manner used for other intercepted electronic
           communications.


                                   GEOLO CATION INFORMATION


                                                                                           65
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 66 of 68 PageID #: 193
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 66 of 68 PagelD
                                    #: 85



   101.     In addition, there is probable cause to believe that the location of the TARGET
      TELEPHONE at times determined by investigators during the authorized period
      of interception, and information regarding the location of the TARGET
      TELEPHONE during the 60 days preceding the date that the order is entered
          (the “Requested Location Information”), will constitute evidence of the TARGET
          OFFENSES.


   102.     As documented previously in this affidavit investigators learned that
      RICHARDSON was being monitored by the West Virginia Probation Office by
      way of GPS ankle monitoring device, as a condition of his probation status.
      Between March 2019 through approximately June 2019, RICHARDSON was only
          authorized by the probation office to have regular travel to and from his residence
      on Hostler Road, Harpers Ferry and his clothing store located in Ranson, WV.
      Additional conditions set by the probation office to include authorized travel to
          grocery stores and family visits in areas other than his residence, were monitored
      by the West Virginia Probation Office. EPD&VCTF investigators do not have
          regular access to the system used by the probation office to monitor
          RICHARDSON’s ankle monitor. No requests have been made by the EPD&VCTF
          to obtain access to the captioned monitoring system because doing so would most
          likely require a search warrant and would divulge the investigation to additional
          individuals that would make maintaining operational sensitivity unnecessarily
          difficult. Additionally, RICHARDSON did not appear to violate the restrictions
          set by the probation office based on the fact that restrictions were lifted in or
          around July 2019 to allow RICHARDSON to travel freely within Berkeley County
          and Jefferson County, WV.


   103.     EPD&VCTF investigators have yet to determine RICHARDSON’s travel
          routines throughout the Eastern Panhandle of West Virginia.             As stated
      • previously, knowledge of the presence of an ankle monitor on RICHARDSON’s
          person does not allow investigators to access his location information on an as

                                                                                          66
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 67 of 68 PageID #: 194
 Case 3:19-mc-00043-GMG *SEALED* Document 1-3 FUed 09/23/19 Page 67 of 68 PagelD
                                     #: 86



       needed basis without divulging the existence of this investigation to additional
       entities that are not necessarily involved in this investigation. Furthermore,
       prospective (real-time) location information provided by the service providers
       would allow investigators to monitor RICHARDSON’s movement in and around
       Berkeley and Jefferson Counties in an effort to develop possible “stash house”
       locations, proximity to gang related violent acts that occur, or meeting locations
       where the DTO conducts drug resupply activity.


    104.     Probable cause continues to exist for the acquisition of prospective (real-time)
       location information as evidenced in the multiple controlled purchases of crack
       cocaine and heroin conducted by the EPD&VCTF from RICHARDSON.                      The
       captioned controlled drug buys have demonstrated RICHARDSON’s ability to
           acquire large ~redistributable quantities of crack cocaine and heroin from a source
       that has yet to be identified.          The EPD&VCTF has reviewed jail recorded
       telephone calls between ALVIN and RICHARDSON in which RICHARDSON
           describes traveling to New Jersey. The referenced jail calls were consensually
           recorded by the Eastern Regional Jail. Inmates were advised prior to conducting
           all calls, via recorded message, that their conversations might be monitored or
           recorded. Investigators are aware that RICHARDSON is from the Camden, NJ
           area and has family connections to the region. Prospective (real-time) location
           information obtained from RICHARDSON’s TARGET TELEPHONE would allow
           investigators to obtain information regarding his route of travel and destination
           of travel.


                                              J~JRISDICTION


    105.     Pursuant to 18 TJS.C.   §   2518(3), in the event that the TARGET TELEPHONE
           is used outside the territorial jurisdiction of this Court, interceptions may
           continue in the Northern District of West Virginia, where communications over
           the TARGET TELEPHONE will first be heard andior read and minimized.

                                                                                            67
Case 3:19-mc-00043-GMG Document 9-2 Filed 07/29/20 Page 68 of 68 PageID #: 195
Case 3:19-mc-00043-GMG *SEALED* Document 1-3 Filed 09/23/19 Page 68 of 68 PagelD
                                    #: 87



                                     CONCLUSION


       106.      Based upon my training and experience, including my participation in
       this investigation, I believe that probable cause exists that the TARGET
       SUBJECTS and others known and unknown are involved in a continuing
       criminal conspiracy involving narcotics trafficking. As detailed above, normal
       investigative techniques have yielded limited success with regards to identifying
       all the members of the DTO, including suppliers and customers of the DTO
       throughout the Eastern Panhandle of West Virginia area, as well as in other
       states.   Therefore, continued interception over the TARGET TELEPHONE is
       necessary and permission is hereby requested to continue interception of wire
       and electronic communications of the TARGET SUBJECTS, and any other co
       conspirators later identified, over the TARGET TELEPHONE for an additional
       thirty-day period.




                                        (~ffr~r Ctsa~
                                         ~Special ~gent
                                          Federal Bureau of Investigation


    Subscribed and sworn to before me, this~~~y of September, 2019,




                                        UNITED S’TATES DISTRICT COURT JUDGE




                                                                                     68
